 

Exhibit 10.1

 

Execution Version

 

TRANSFER AND SERVICING AGREEMENT

 

among

 

E*TRADE RV AND MARINE TRUST 2004-1

as Issuer,

 

ETCF ASSET FUNDING CORPORATION,

as Depositor

 

and

 

E*TRADE CONSUMER FINANCE CORPORATION,

as Servicer

 

Dated as of December 16, 2004



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

   1

SECTION 1.01

 

Definitions

   1

SECTION 1.02

 

Other Definitional Provisions

   1

ARTICLE II

 

Contribution of Receivables

   2

SECTION 2.01

 

Sale

   2

SECTION 2.02

 

Intent of the Parties

   2

ARTICLE III

 

The Receivables

   3

SECTION 3.01

 

Representations and Warranties with Respect to the Receivables

   3

SECTION 3.02

 

Custody of Receivable Files

   4

SECTION 3.03

 

Duties of Servicer as Custodian

   5

SECTION 3.04

 

Instructions; Authority To Act

   6

SECTION 3.05

 

Custodian’s Indemnification

   6

SECTION 3.06

 

Effective Period and Termination

   6

ARTICLE IV

 

Administration and Servicing of Receivables

   7

SECTION 4.01

 

Duties of Servicer

   7

SECTION 4.02

 

Collection and Application of Receivable Payments

   7

SECTION 4.03

 

Realization upon Receivables

   8

SECTION 4.04

 

Physical Damage Insurance

   8

SECTION 4.05

 

Maintenance of Security Interests in Financed Assets

   8

SECTION 4.06

 

Covenants of Servicer

   9

SECTION 4.07

 

Purchase of Receivables upon Breach

   9

SECTION 4.08

 

Servicing Fee

   9

SECTION 4.09

 

Servicer’s Certificate

   10

SECTION 4.10

 

Annual Statement as to Compliance; Notice of Default

   10

SECTION 4.11

 

Annual Independent Certified Public Accountants’ Report

   10

SECTION 4.12

 

Access to Certain Documentation and Information Regarding Receivables

   11

SECTION 4.13

 

Servicer Expenses

   11

SECTION 4.14

 

Appointment of Subservicer

   11

SECTION 4.15

 

Fidelity Bond; Errors and Omissions Insurance

   12

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

SECTION 4.16

 

1934 Act Filings

   12

ARTICLE V

 

Trust Accounts; Collections; Advances; Distributions; Statements to Noteholders

   12

SECTION 5.01

 

Establishment of Trust Accounts

   12

SECTION 5.02

 

Collections

   16

SECTION 5.03

 

Application of Collections

   17

SECTION 5.04

 

Advances

   17

SECTION 5.05

 

Additional Deposits

   17

SECTION 5.06

 

Distributions

   18

SECTION 5.07

 

Reserve Account

   18

SECTION 5.08

 

Statements to Noteholders

   18

ARTICLE VI

 

The Depositor

   19

SECTION 6.01

 

Representations of Depositor

   19

SECTION 6.02

 

Corporate Existence

   20

SECTION 6.03

 

Liability of the Depositor

   21

SECTION 6.04

 

Indemnification

   21

SECTION 6.05

 

Merger or Consolidation of, or Assumption of the Obligations of, Depositor

   22

SECTION 6.06

 

Limitation on Liability of Depositor and Others

   22

SECTION 6.07

 

Depositor May Own Notes

   23

SECTION 6.08

 

Notice of Events

   23

SECTION 6.09

 

Sarbanes-Oxley Act Requirements

   23

ARTICLE VII

 

The Servicer

   23

SECTION 7.01

 

Representations and Warranties of the Servicer

   23

SECTION 7.02

 

Indemnities, etc. of Servicer

   24

SECTION 7.03

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

   25

SECTION 7.04

 

Limitation on Liability of Servicer and Others

   26

SECTION 7.05

 

Resignation of Servicer

   26

ARTICLE VIII

 

Servicer Default

   27

SECTION 8.01

 

Servicer Default

   27

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

SECTION 8.02

 

Appointment of Successor

   28

SECTION 8.03

 

Repayment of Advances

   29

SECTION 8.04

 

Notification to Noteholders

   29

SECTION 8.05

 

Waiver of Past Servicer Defaults

   29

ARTICLE IX

 

Termination

   29

SECTION 9.01

 

Optional Purchase of All Receivables

   29

SECTION 9.02

 

Termination of Obligations

   30

ARTICLE X

 

Miscellaneous

   30

SECTION 10.01

 

Amendment

   30

SECTION 10.02

 

Protection of Title to Trust; Change of Name, Identity, Corporate Structure or
Location of the Depositor, Etc.

   31

SECTION 10.03

 

Notices

   33

SECTION 10.04

 

Assignment

   33

SECTION 10.05

 

Limitations on Rights of Others

   33

SECTION 10.06

 

Severability

   33

SECTION 10.07

 

Separate Counterparts

   33

SECTION 10.08

 

Headings

   34

SECTION 10.09

 

Governing Law

   34

SECTION 10.10

 

Nonpetition Covenants

   34

SECTION 10.11

 

Limitation of Liability of Owner Trustee and Indenture Trustee

   34

SECTION 10.12

 

[Reserved]

   35

SECTION 10.13

 

Separate Corporate Existence

   35

SECTION 10.14

 

Submission to Jurisdiction

   37

SECTION 10.15

 

Tax Treatment

   37

SECTION 10.16

 

Subordination of Claims

   37

 

iii



--------------------------------------------------------------------------------

APPENDIX A

   Definitions (Section 1.01)

SCHEDULE A

   Schedule of Receivables

SCHEDULE B

   Location of the Receivable Files (Section 3.03(b))

EXHIBIT A

   Form of Payment Date Statement to Noteholders (Section 5.08)

EXHIBIT B

   Form of Servicer’s Certificate (Section 4.09)

EXHIBIT C

   Final Certification of Custodian (Section 3.02)

 

iv



--------------------------------------------------------------------------------

INTRODUCTORY STATEMENT

 

TRANSFER AND SERVICING AGREEMENT dated as of December 16, 2004 (this
“Agreement”), among E*TRADE RV AND MARINE TRUST 2004-1, a New York common law
trust, as Issuer, ETCF ASSET FUNDING CORPORATION, a Nevada corporation, as
Depositor (the “Depositor”), and E*TRADE CONSUMER FINANCE CORPORATION, a
Delaware corporation (“E*Trade Consumer Finance”), as Servicer.

 

WHEREAS, the Issuer desires to purchase Receivables from the Depositor;

 

WHEREAS, the Depositor is willing to sell such Receivables to the Issuer; and

 

WHEREAS, the Depositor acquired such Receivables from the Transferor pursuant to
the Depositor Sale Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used herein (including in the recitals
hereto) have the respective meanings assigned thereto in Appendix A for all
purposes of this Agreement.

 

SECTION 1.02 Other Definitional Provisions.

 

(a) All terms defined in Appendix A shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Agreement or in
any such certificate or other document, and accounting terms partly defined in
this Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles. To the extent that the definitions of accounting
terms in this Agreement or in any such certificate or other document are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained in this Agreement or in any such
certificate or other document shall control.

 

(c) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Article, Section, Schedule and Exhibit
references contained in this Agreement are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement

 

    1  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

unless otherwise specified; the term “including” shall mean “including”; the
word “or” is not exclusive.

 

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

 

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, amended and restated or
otherwise modified from time to time, and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; references to a Person are also to its permitted successors and
assigns.

 

(f) Each reference to the “close of business” on a particular day shall mean
5:00 p.m. Eastern Time on such day.

 

ARTICLE II

 

Contribution of Receivables

 

SECTION 2.01 Sale. The Depositor does hereby sell, transfer, assign, set over
and otherwise convey to the Issuer, without recourse (subject to the obligations
of the Depositor set forth herein), and the Issuer hereby purchases from the
Depositor, all right, title and interest of the Depositor in, to and under (but
none of the obligations of the Depositor under):

 

(a) the Receivables and the other Transferor Sold Property;

 

(b) the Depositor Sale Agreement; and

 

(c) the proceeds of any and all of the foregoing.

 

The Receivables and other items covered by clauses (a) through (c) of this
Section 2.01 shall be referred to collectively as the “Depositor Conveyed
Property”. In consideration for the transfer of the Depositor Conveyed Property,
the Issuer agrees to issue the Notes for the benefit of the Depositor and
deliver such Notes to, or at the direction of, the Depositor for its further
disposition under the Underwriting Agreement. If for any reason the conveyance
described above, shall not be treated as a sale, the Depositor and Issuer agree
that such conveyance will be, and such conveyance shall be, a capital
contribution by the Depositor to the Issuer. No Receivables will be subsequently
transferred by the Depositor to the Issuer after the Closing Date.

 

SECTION 2.02 Intent of the Parties.

 

(a) The Depositor and the Issuer intend that the conveyance by the Depositor to
the Issuer of the right, title and interest of the Depositor in, to and under
the Receivables and the other Depositor Conveyed Property pursuant to this
Agreement shall constitute a sale or capital

 

    2  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

contribution and not a loan. However, in the event that, notwithstanding the
intent of the parties, such conveyance is deemed to be a transfer for security
and not a sale or capital contribution, then (i) the Depositor shall be deemed
to have granted, and in such event does hereby grant, to the Issuer to secure
Depositor’s obligations hereunder a first priority security interest in all of
its right, title and interest in, to and under the Depositor Conveyed Property,
and (ii) this Agreement shall constitute a security agreement under applicable
law with respect to such conveyance. If such conveyance is deemed to be a
transfer for security and not a sale or capital contribution, the Depositor
consents to the Issuer hypothecating and transferring such security interest in
favor of any assignee or assignees and transferring the obligations secured
thereby to such assignee or assignees.

 

(b) No party hereto shall take any action that is inconsistent with the
ownership of the Depositor Conveyed Property by the Issuer, and each party
hereto shall inform any Person inquiring about the Receivables that the Issuer
owns the Depositor Conveyed Property. Without limiting the generality of the
foregoing, for accounting and other purposes (other than tax) the Depositor and
the Issuer shall treat the transfer of the Depositor Conveyed Property by the
Depositor to the Issuer as a sale by the Depositor to the Issuer.
Notwithstanding any other provision of this Agreement, no Person shall have any
recourse to E*Trade Consumer Finance, the Transferor, the Depositor or the
Servicer on account of the financial inability of any Obligor to make payments
in respect of a Receivable.

 

ARTICLE III

 

The Receivables

 

SECTION 3.01 Representations and Warranties with Respect to the Receivables. The
Transferor has made the representations and warranties set forth in Section 3.01
of the Depositor Sale Agreement, and has consented to the assignment by the
Depositor to the Issuer of the Depositor’s rights with respect thereto. Pursuant
to Section 2.01, the Depositor has transferred to the Issuer all of the
Depositor’s right, title and interest in, to and under the Depositor Sale
Agreement, which shall be understood to include the representations and
warranties of the Transferor therein, upon which the Issuer relies in accepting
the Receivables, together with all rights of the Depositor with respect to any
breach thereof, including the right to require the Transferor to purchase
Receivables in accordance with the Depositor Sale Agreement.

 

The Depositor makes the following representations and warranties as to the
Receivables on which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
transfer and assignment of the Receivables to the Issuer and the Grant thereof
to the Indenture Trustee pursuant to the Indenture.

 

(a) Title. No Receivable has been sold, transferred, assigned or pledged by the
Depositor to any Person other than the Issuer. Immediately prior to the transfer
and assignment by the Depositor to the Issuer, the Depositor had good and
marketable title to each Receivable, free and clear of all Liens and,
immediately upon the transfer thereof, the Issuer shall have good and marketable
title to each Receivable, free and clear of all Liens; and such transfer has
been perfected under the UCC.

 

    3  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(b) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give (i) the Issuer a first perfected ownership interest in the
Receivables and (ii) the Indenture Trustee a first perfected security interest
in the Receivables have been made.

 

(c) Other Perfection Matters. The perfection, representations, warranties and
covenants on Schedule I shall be deemed part of this Agreement for all purposes.

 

Upon discovery by the Depositor, the Servicer, the Owner Trustee or the
Indenture Trustee of a breach of any of the representations and warranties of
the Depositor set forth in this Section or of the Transferor set forth in
Section 3.01 of the Depositor Sale Agreement, in each case which materially and
adversely affects the value of the Receivables or the interest therein of the
Issuer or the Indenture Trustee (or which materially and adversely affects the
interest of the Issuer or the Indenture Trustee in the related Receivable in the
case of a representation and warranty relating to a particular Receivable), the
Person discovering such breach shall give prompt written notice to the other
parties hereto. On the last day of the Collection Period following the
Collection Period during which the Depositor discovers or receives notice of any
such breach of any such representation or warranty, if such breach shall not
have been cured in all material respects by such last day, then the Depositor
shall purchase (and, if applicable, the Depositor shall enforce the obligation
of Transferor, under the Depositor Sale Agreement, to purchase) such Receivable
from the Issuer as of such last day at a price equal to the Purchase Amount of
such Receivable, which price the Depositor shall remit in the manner specified
in Section 5.05; provided that this Section is subject to the longer time period
for a breach of Section 3.01(xvii) of the Depositor Sale Agreement as set forth
therein; provided, further, however, that the obligation of the Depositor to
purchase any Receivable that arises as a result of a breach of the
representations and warranties of the Transferor under the Depositor Sale
Agreement, as the case may be, is subject to the payment of the Purchase Amount
by the Transferor in accordance with the Depositor Sale Agreement. Subject to
the indemnification provisions contained in Section 6.04, the sole remedy of the
Issuer, the Owner Trustee, the Indenture Trustee, the Residual Interestholder
and the Noteholders with respect to a breach of representations and warranties
of the Depositor set forth in this Section shall be to require the Depositor to
purchase the affected Receivables pursuant to this Section, subject to the
conditions contained herein; provided that this Section shall not limit the
right of the Issuer, the Servicer, the Owner Trustee or the Indenture Trustee to
enforce (or to cause the Depositor to enforce) the obligation of the Transferor
to purchase Receivables pursuant to the Depositor Sale Agreement, as described
above.

 

SECTION 3.02 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Issuer hereby revocably
appoints the Servicer, and the Servicer hereby accepts such appointment, to act
for the benefit of the Issuer and the Indenture Trustee as custodian of the
following documents or instruments which are hereby or shall hereby be
constructively delivered to the Indenture Trustee, as pledgee of the Issuer, as
of the Closing Date with respect to each Receivable:

 

(a) the fully executed original Receivable;

 

(b) a fully executed assignment of the Receivable in blank or from the related
Dealer to E*Trade Consumer Finance or the applicable Affiliated Originator (and
then assigned to

 

    4  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

E*Trade Consumer Finance), as the case may be, if such Receivable was acquired
by E*Trade Consumer Finance or the Affiliated Originator (and then assigned to
E*Trade Consumer Finance), as the case may be, from a Dealer; and a fully
executed further assignment thereof in blank or from E*Trade Consumer Finance to
the Transferor.

 

(c) a signed representation letter or agreement from the Obligor named in the
Receivable pursuant to which the Obligor has agreed to obtain physical damage
insurance for the Financed Asset, or copies thereof;

 

(d) the Title Document, or Lien Certificate (which may be held separately from
the Receivable) or a copy of the application therefor, except with respect to
Financed Boats that are Federally Documented Boats, or a certification from the
Servicer that it has received confirmation from an authorized official of the
appropriate governmental office of the existence of the first lien of E*Trade
Consumer Finance or the Affiliated Originator, as applicable, with respect to
the related Financed Asset; and

 

(e) a credit application signed by the Obligor, or a copy thereof.

 

Within 120 days after the Closing Date, the Servicer, as custodian, shall
ascertain whether all of the Receivable Files are in its possession, and shall
deliver to the Indenture Trustee a certification (“Final Certification”)
substantially in the form attached as Exhibit C hereto. During the term of this
Agreement, in the event the Servicer, as custodian, discovers any defect with
respect to the Receivable File, the Servicer, as custodian, shall give written
specification of such defect to the Indenture Trustee.

 

SECTION 3.03 Duties of Servicer as Custodian.

 

(a) Safekeeping. As the custodian appointed pursuant to Section 3.02, the
Servicer shall hold the Receivable Files for the benefit of the Issuer and the
Indenture Trustee and maintain such accurate and complete accounts, records and
computer systems pertaining to each Receivable File as shall enable the Issuer
to comply with this Agreement. In performing its duties as custodian the
Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable recreational vehicle or boat receivables that the
Servicer services for itself or others. The Servicer shall conduct, or cause to
be conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer or the Indenture Trustee to verify the
accuracy of the Servicer’s record keeping. The Servicer shall promptly report to
the Issuer and the Indenture Trustee any failure on its part to hold the
Receivable Files and maintain its accounts, records and computer systems as
herein provided and shall promptly take appropriate action to remedy any such
failure.

 

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at its office specified in Schedule B or at such other office as
shall be specified to the Issuer and the Indenture Trustee by written notice not
later than 90 days after any change in location. At the time of any such change
of location, the Servicer will deliver to the Indenture Trustee an Opinion of
Counsel opining that the Indenture Trustee’s security interest in the

 

    5  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Receivables remains perfected and of first priority. The Servicer shall make
available to the Issuer and the Indenture Trustee or their respective duly
authorized representatives, attorneys or auditors a list of locations of the
Receivable Files, and access to such Receivable Files and the related accounts,
records and computer systems maintained by the Servicer at such times during
normal business hours as the Issuer or the Indenture Trustee shall instruct
which, in the case of any successor Servicer, do not unreasonably interfere with
such successor Servicer’s normal operations or customer or employee relations.
Access to Receivable Files by Noteholders, Note Owners and the Residual
Interestholder is addressed in Section 4.12. Nothing in this Section shall
affect the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access to information as a result of such obligation shall not
constitute a breach of this Section.

 

(c) Release of Documents. Upon written instruction from the Indenture Trustee,
the Servicer shall release any Receivable File to the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee, as the case may
be, at such place or places as the Indenture Trustee may designate, as soon as
practicable following the Servicer’s receipt of such written instruction.

 

SECTION 3.04 Instructions; Authority To Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Trust Officer of the Indenture
Trustee.

 

SECTION 3.05 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Trust, the Owner Trustee and the Indenture Trustee and each of
their respective officers, directors, employees and agents for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Trust, the Owner Trustee or the Indenture Trustee or any of their
respective officers, directors, employees and agents as the result of Servicer’s
as custodian negligence or willful misconduct in any way relating to the
maintenance and custody of the Receivable Files by the Servicer as custodian
thereof; provided, however, that the Servicer shall not be liable to the Owner
Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee and the Servicer shall
not be liable to the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Indenture
Trustee.

 

SECTION 3.06 Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Cut-Off Date and shall continue in
full force and effect until terminated pursuant to this Section. If E*Trade
Consumer Finance shall resign as Servicer in accordance with Article VII or if
all of the rights and obligations of any Servicer shall have been terminated
pursuant to Section 8.01, the appointment of such Servicer as custodian shall be
terminated by the Indenture Trustee acting at the written direction of the
Holders of Notes evidencing not less than a majority of the Note Balance of the
Notes of the Controlling Class (or, if all the Notes have been paid in full, by
the Owner Trustee or by the Residual Interestholder, in the same manner as the
Indenture Trustee or such Holders of Notes may terminate the rights and
obligations of the Servicer under Section 8.01). The Indenture Trustee or, with
the consent of the Indenture Trustee, the Owner Trustee may terminate the
Servicer’s appointment as custodian, with cause, at any time upon written
notification to the Servicer and, without cause, upon 30

 

    6  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

days’ prior written notification to the Servicer. As soon as practicable after
any termination of such appointment, the Servicer shall deliver the Receivable
Files to the Indenture Trustee or the Indenture Trustee’s agent at such place or
places as the Indenture Trustee may reasonably designate.

 

ARTICLE IV

 

Administration and Servicing of Receivables

 

SECTION 4.01 Duties of Servicer. Subject to Section 4.02, the Servicer, for the
benefit of the Issuer (to the extent provided herein), shall manage, service,
administer and make collections on the Receivables (other than Purchased
Receivables) with reasonable care, using that degree of skill and attention that
the Servicer exercises with respect to all comparable recreational vehicle or
boat receivables, as applicable, that it services for itself or others. The
Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on such Receivables, investigating
delinquencies, sending payment coupons to Obligors, reporting tax information to
Obligors, accounting for collections, furnishing monthly and annual statements
to the Owner Trustee and the Indenture Trustee with respect to distributions and
making Advances. Subject to the provisions of Section 4.02, the Servicer shall
follow its customary standards, policies and procedures in performing its duties
as Servicer. Without limiting the generality of the foregoing, the Servicer is
authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Residual
Interestholder or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Assets securing
such Receivables. If the Servicer shall commence a legal proceeding to enforce a
Receivable, the Issuer (in the case of a Receivable other than a Purchased
Receivable) shall thereupon be deemed to have automatically assigned, solely for
the purpose of collection, such Receivable to the Servicer. If in any
enforcement suit or legal proceeding it shall be held that the Servicer may not
enforce a Receivable on the grounds that it shall not be a real party in
interest or a holder entitled to enforce such Receivable, the Owner Trustee
shall, at the Servicer’s expense and direction, take steps to enforce such
Receivable, including bringing suit in its name or the name of the Owner
Trustee, the Indenture Trustee, the Residual Interestholder or the Noteholders.
The Owner Trustee shall upon the written request of the Servicer furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

 

SECTION 4.02 Collection and Application of Receivable Payments. The Servicer
shall make reasonable efforts to collect all payments called for under the terms
and provisions of the Receivables as and when the same shall become due and
shall follow such collection procedures as it follows with respect to all
comparable new or used recreational vehicle or boat receivables, as applicable,
that it services for itself or others. Subject to the foregoing, the Servicer
may, in its discretion, arrange with Obligor on a Receivable to extend or modify
the related payment schedule, but no such agreement shall, for the purposes of
this Agreement, modify the original due dates (except that E*Trade Consumer
Finance as Servicer may, for administrative purposes, modify the due date of a
Receivable to a different date in the same month, which date shall be reflected
in its servicing records) or the amounts of the originally scheduled payments on

 

    7  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Receivables; provided, however, that if the Servicer extends the date for final
payment by the Obligor of any Receivable beyond the Payment Date immediately
following the latest scheduled maturity date of the Receivables held by the
Issuer, it shall promptly purchase the Receivable from the Issuer in accordance
with the terms of Section 4.07. The Servicer may in its discretion waive any
late payment charge or any other fees that may be collected in the ordinary
course of servicing a Receivable. The Servicer shall not agree to any alteration
of the interest rate or the originally scheduled payments on any Receivable. The
Servicer shall apply payments by or on behalf of Obligors in accordance with
Section 5.03.

 

SECTION 4.03 Realization upon Receivables. On behalf of the Issuer, the Servicer
shall use its best efforts, consistent with its customary servicing procedures,
to repossess or otherwise convert the ownership of the Financed Assets securing
any Receivable as to which the Servicer shall have determined eventual payment
in full is unlikely. The Servicer shall follow such customary and usual
practices and procedures as it shall deem necessary or advisable in its
servicing of the Receivables, which may include reasonable efforts to realize
upon any recourse to Dealers and selling the Financed Asset at public or private
sale. The Servicer is not required hereunder to pursue Obligors for deficiency
balances or judgments. The Servicer shall be entitled to reimbursement out of
recoveries on an aggregate basis on such Defaulted Receivable for its
reasonable, out-of-pocket costs and expenses incurred in realizing upon any
Financed Asset securing any Receivable that becomes a Defaulted Receivable or in
attempting to repossess any Financed Asset and in prosecuting legal action
against any Obligor in respect of any Receivable. The foregoing shall be subject
to the provision that, in any case in which the Financed Asset shall have
suffered damage, (i) the Servicer shall not expend funds in connection with the
repair or the repossession of such Financed Asset unless it shall determine in
its discretion that such repair and/or repossession shall increase the
Liquidation Proceeds by an amount greater than the amount of its expenses in
connection with such repair and/or repossession, and (ii) the Servicer may,
subject to Section 4.01, allow Obligors to use the proceeds of the applicable
Insurance Policy to repair or replace such Financed Asset rather than to prepay
the related Receivable.

 

SECTION 4.04 Physical Damage Insurance. The Servicer shall, in accordance with
its customary servicing procedures, require that each Obligor shall have
obtained physical damage insurance covering the Financed Asset as of the
execution of the Receivable.

 

SECTION 4.05 Maintenance of Security Interests in Financed Assets. The Servicer
shall (and with respect to any successor Servicer, at the Issuer’s expense
subject to the priority of payments for such amounts in Section 8.02 of the
Indenture), in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Asset. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Asset or for any other reason.

 

With respect to each Federally Documented Boat, the Servicer shall either (i)
cause an Assignment of Preferred Mortgage (with a completed Schedule 1) to the
extent necessary to evidence the assignment of the security interest in such
Federally Documented Boat to the Boat Mortgage Trustee, or (ii) cause Preferred
Mortgages in such Federally Documented Boat in favor

 

    8  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

of the Boat Mortgage Trustee, as applicable, to be duly filed with the Coast
Guard no later than 90 days after the Closing Date.

 

SECTION 4.06 Covenants of Servicer. The Servicer shall not release the Financed
Asset securing any Receivable from the security interest granted by such
Receivable in whole or in part (except in the event of payment in full by the
Obligor thereunder or repossession, or except as ordered by a court of competent
jurisdiction), nor shall the Servicer impair the rights of the Issuer, the
Indenture Trustee, the Residual Interestholder or the Noteholders in such
Receivable, nor shall the Servicer increase the number of scheduled payments due
under a Receivable.

 

SECTION 4.07 Purchase of Receivables upon Breach. The Servicer or the Owner
Trustee shall inform the other party and the Indenture Trustee and the Depositor
promptly, in writing, upon the discovery of any breach of the Servicer’s
obligations under Section 4.02, 4.05 or 4.06. Unless the breach shall have been
cured by the last day of the second Collection Period following such discovery
(or, at the Servicer’s election, the last day of the first following Collection
Period), the Servicer shall purchase from the Trust any Receivable materially
and adversely affected by such breach as of such last day; provided, that, with
respect to any Federally Documented Boat for which either (i) an Assignment of
Preferred Mortgage to the extent necessary to evidence the assignment of the
security interest in such Federally Documented Boat to the Boat Mortgage Trustee
or (ii) a Preferred Mortgage in such Federally Documented Boat in favor of the
Boat Mortgage Trustee, as applicable, has not been filed with the Coast Guard as
contemplated by Section 4.05, the Servicer shall, on the first Business Day
following the 90th day after the Closing Date, purchase the related Receivable
from the Trust, with the Purchase Amount thereof to be calculated as of the last
day of the related Collection Period. If the Servicer takes any action during
any Collection Period pursuant to Section 4.02 that impairs the rights of the
Issuer, the Indenture Trustee, the Noteholders or the Residual Interestholder in
any Receivable or as otherwise provided in Section 4.02, the Servicer shall
purchase such Receivable from the Trust as of the close of business on the last
day of such Collection Period. In consideration of the purchase of any such
Receivable pursuant to either of the two preceding sentences, the Servicer shall
remit the Purchase Amount in the manner specified in Section 5.05. Subject to
Section 7.02, the sole remedy of the Issuer, the Owner Trustee, the Indenture
Trustee, the Noteholders or the Residual Interestholder with respect to a breach
pursuant to Section 4.02, 4.05 or 4.06 shall be to require the Servicer to
purchase Receivables pursuant to this Section. The Owner Trustee and the
Indenture Trustee shall have no duty to conduct any affirmative investigation as
to the occurrence of any condition requiring the purchase of any Receivable
pursuant to this Section. The Servicer shall notify each of the Rating Agencies
upon filing the Assignments Preferred Mortgages, if any, with the Coast Guard.

 

SECTION 4.08 Servicing Fee. The “Servicing Fee” for each payment date shall,
unless a successor Servicer is appointed pursuant to Section 8.02, equal the
product of (a) one-twelfth (or, in the case of the first Payment Date, a portion
equal to the number of days from the Cut-Off Date to the last day of the first
Collection Period over 360), (b) the Servicing Fee Rate and (c) the Pool Balance
as of the first day of the related Collection Period (or in the case of the
first Payment Date, the Cut-Off Date). The Servicer shall also be entitled to
retain any late fees, prepayment charges and other administrative fees or
similar charges provided for under the Receivables or allowed by applicable law,
in each case to the extent not prohibited by applicable

 

    9  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

law, collected (from whatever source) on the Receivables. If a successor
Servicer is appointed pursuant to Section 8.02, which may be the Back-Up
Servicer, the Servicing Fee will equal the amount calculated above with respect
to the initial Servicer (plus, in the case of the Back-Up Servicer, any
additional fees and expenses set forth in the Back-Up Servicer Agreement).

 

SECTION 4.09 Servicer’s Certificate. At least three (3) Business Days prior to
each Determination Date the Servicer shall provide to the Indenture Trustee the
Servicer’s Certificate. Not later than 11:00 A.M. (New York City time) on at
least (2) two Business Days prior to Determination Date, the Servicer shall
deliver to the Owner Trustee, each Paying Agent and the Depositor, with a copy
to the Rating Agencies, a Servicer’s Certificate containing all information
necessary to make the distributions to be made on the related Payment Date
pursuant to Sections 5.05 and 5.06 for the related Collection Period.
Receivables to be purchased by the Servicer, the Depositor, E*Trade Consumer
Finance or the Transferor shall be identified by the Servicer by account number
with respect to such Receivable (as specified in the Schedule of Receivables).

 

SECTION 4.10 Annual Statement as to Compliance; Notice of Default.

 

(a) The Servicer shall deliver to the Owner Trustee and the Indenture Trustee,
on or before April 15 of each year beginning in 2005, an Officer’s Certificate,
dated as of December 31 of the preceding year, stating that (i) a review of the
activities of the Servicer during the preceding 12 month period (or such shorter
period as shall have elapsed since the Closing Date or if a successor Servicer,
since assumption) and of its performance under this Agreement has been made
under the supervision of the officers of the Servicer signing such Officer’s
Certificate and (ii) the Servicer has fulfilled all its obligations under this
Agreement throughout such year (or such shorter period as shall have elapsed
since the Closing Date) or, if there has been a default in the fulfillment of
any such obligation, specifying each such default and the nature and status
thereof. The Indenture Trustee shall send a copy of such certificate and the
report referred to in Section 4.11 to the Rating Agencies. A copy of such
certificate and the report referred to in Section 4.11 may be obtained by any
Noteholder, Note Owner or the Residual Interestholder by a request in writing to
the Owner Trustee addressed to the Corporate Trust Office. Upon written request
of the Owner Trustee, the Indenture Trustee shall promptly furnish the Owner
Trustee a list of Noteholders as of the date specified by the Owner Trustee.

 

(b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
the Rating Agencies, promptly after having obtained knowledge thereof, but in no
event later than five (5) Business Days thereafter, written notice in an
Officer’s Certificate of any event which is or which with the giving of notice
or lapse of time, or both, would become, a Servicer Default under Section
8.01(a), (b) or (d).

 

SECTION 4.11 Annual Independent Certified Public Accountants’ Report. The
Servicer shall cause a firm of nationally recognized “independent certified
public accountants” (within the meaning of the Code of Professional Ethics of
the American Institute of Certified Public Accountants), which may also render
other services to the Servicer, the Depositor or their Affiliates, to deliver to
the Owner Trustee and the Indenture Trustee on or before April 15 of each year
beginning in 2005, a report addressed to the Board of Directors of the Servicer,
to the effect that (a) such firm has examined the annual Officer’s Certificate
delivered by the Servicer pursuant to Section 4.10, (b) such examination (i) was
made in accordance with attestation

 

    10  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

standards established by the American Institute of Certified Public Accountants
and accordingly included examining, in a test basis, evidence about the
Servicer’s compliance with those requirements and performing such other
procedures as such accountants considered necessary in the circumstances, and
(ii) included tests relating to retail installment loans or installment sales
contracts secured by recreational vehicles or boats serviced for others in
compliance with the minimum servicing standards identified in the Mortgage
Bankers Association of America’s Uniform Single Attestation Program for Mortgage
Bankers (the “Program”), to the extent such standards are applicable to the
servicing obligations set forth in this Agreement, (c) management of the
Servicer has asserted to such firm that the Servicer has complied with the
minimum servicing standards identified in the Program to the extent that such
standards are applicable to the servicing obligations set forth in this
Agreement, and (d) except as described in such report, the Servicer’s annual
statement of compliance for such year delivered pursuant to Section 4.10 is
fairly stated in all material respects.

 

SECTION 4.12 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Noteholders, Note Owners, and the
Residual Interestholder access to the Receivable Files in such cases where the
Noteholders, Note Owners, or the Residual Interestholder, as applicable, shall
be required by applicable statutes or regulations to review such documentation.
Access shall be afforded without charge, but only upon reasonable request and
during the normal business hours at the offices of the Servicer. Nothing in this
Section shall affect the obligation of the Servicer to observe any applicable
law prohibiting disclosure of information regarding the Obligors and the failure
of the Servicer to provide access to information as a result of such obligation
shall not constitute a breach of this Section.

 

The Servicer shall provide to the Noteholders, Note Owners, and the Residual
Interestholder and any supervisory agents or examiners which may relate to the
Noteholders, Note Owners, or the Residual Interestholder, including the Office
of Thrift Supervision, the Office of the Comptroller of the Currency or the FDIC
and other similar entities, access to any documentation regarding the
Receivables which may be required by any applicable regulations. Such access
shall be afforded without charge, upon reasonable request, during normal
business hours and at the offices of the Servicer which, in the case of any
successor Servicer, do not unreasonably interfere with such successor Servicer’s
normal operations or customer or employee relations, all in accordance with
federal government, the FDIC, the Office of Thrift Supervision, the Office of
the Comptroller of the Currency or any other similar regulations.

 

SECTION 4.13 Servicer Expenses. The initial Servicer shall be required to pay
all expenses incurred by it in connection with its activities hereunder,
including fees and disbursements of the Back-Up Servicer, any other subservicer
appointed pursuant to Section 4.14, independent accountants, taxes imposed on
the Servicer and expenses incurred by the Servicer in connection with
distributions and reports to Noteholders.

 

SECTION 4.14 Appointment of Subservicer. The Servicer may at any time, and from
time to time, appoint one or more subservicers to perform all or any portion of
its obligations as Servicer hereunder pursuant to subservicing agreements
including but not limited to its obligations as custodian as set forth in
Article III. On and after the Cut-Off Date, the Back-Up Servicer will act as a
subservicer with respect to the receipt and standard surface review of

 

    11  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

loan-level data relating to the Receivables, including the loan balance and
payment information in each statement described in Section 5.08, as further
described, and pursuant to, the Back-Up Servicer Agreement. Prior to the
appointment of any subservicer other than the Transferor or the Back-Up
Servicer, the Servicer shall cause the Rating Agency Condition to have been
satisfied in connection therewith. Notwithstanding the appointment of any
subservicer (including but not limited to the Transferor or the Back-Up
Servicer), the Servicer shall remain obligated and be liable to the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders and the Residual
Interestholder for the servicing, administering and custodianship of the
Receivables in accordance with the provisions hereof without diminution of such
obligation and liability by virtue of the appointment of such subservicer and to
the same extent and under the same terms and conditions as if the Servicer alone
were directly servicing and administering and acting as custodian of the
Receivables. The fees and expenses of the subservicer shall be as agreed between
the Servicer and its subservicer from time to time, and none of the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders or the Residual
Interestholder shall have any responsibility therefor.

 

SECTION 4.15 Fidelity Bond; Errors and Omissions Insurance. The Servicer shall
maintain, at its own expense, a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage with responsible companies on
all officers, employees or other persons acting in any capacity with regard to
the Receivables to handle funds, money, documents and papers relating to the
Receivables. Any such fidelity bond and errors and omissions insurance shall
protect and insure the Servicer against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such persons.
Such fidelity bond shall also protect and insure the Servicer against losses in
connection with any failure to maintain insurance policies required pursuant to
this Agreement and the release or satisfaction of a Receivable without having
obtained payment in full of the indebtedness secured thereby. No provision of
this Section 4.15 requiring such fidelity bond and errors and omissions
insurance shall diminish or relieve the Servicer from its duties and obligations
as set forth in this Agreement. The coverage under any such bond and insurance
policy shall be in such amounts as are customary for the business of servicing
recreational vehicle receivables.

 

SECTION 4.16 1934 Act Filings. The Issuer hereby authorizes the initial Servicer
and the Depositor, or either of them, to prepare, sign, certify and file any and
all reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Securities and exchange Act of 1934, as
amended, and the rules thereunder.

 

ARTICLE V

 

Trust Accounts; Collections; Advances; Distributions; Statements to Noteholders

 

SECTION 5.01 Establishment of Trust Accounts.

 

(a)(i) The Indenture Trustee, for the benefit of the Noteholders and the
Residual Interestholder, shall establish and maintain in the name of the
Indenture Trustee an Eligible Deposit Account (the “Collection Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders and Residual Interestholder.

 

    12  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(ii) The Indenture Trustee, for the benefit of the Noteholders, shall establish
and maintain in the name of the Indenture Trustee an Eligible Deposit Account
(the “Note Distribution Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders.

 

(iii) The Indenture Trustee, for the benefit of the Noteholders, shall establish
and maintain in the name of the Indenture Trustee a subaccount to the Note
Distribution Account (the “Principal Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders.

 

(iv) The Indenture Trustee, for the benefit of the Noteholders and the Servicer,
shall establish and maintain in the name of the Indenture Trustee an Eligible
Deposit Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders and the Servicer.

 

(b) Subject to Section 8.03 of the Indenture, funds on deposit in the Collection
Account and the Reserve Account (the Collection Account and the Reserve Account
being referred to collectively, with the Note Distribution Account (and the
Principal Distribution Account, a sub-account thereof), as the “Trust Accounts”)
shall be invested by the Indenture Trustee in Eligible Investments selected in
writing by the Servicer, in each case pursuant to a direction of the Servicer.
It is understood and agreed that the Indenture Trustee shall not be liable for
any loss arising from an investment in Eligible Investments made in accordance
with this Section 5.01(b) except to the extent that the Indenture Trustee is the
obligor of such Eligible Investments, unless such loss is occasioned by a
reduction in the market price of such investment and not by default of the
Indenture Trustee in its capacity as obligor. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders and
the Residual Interestholder (or for such of such holders for whose benefit the
applicable account is maintained). All Investment Earnings with respect to
amounts on deposit in a Trust Account shall be added to the balance of funds on
deposit in such Trust Account, subject to application of funds on deposit in
such Trust Account pursuant to the applicable Basic Document. Other than as
permitted by the Rating Agencies, funds on deposit in the Collection Account and
the Reserve Account shall be invested in Eligible Investments that shall mature
(i) not later than the Business Day immediately preceding the next Payment Date
or (ii) on such next Payment Date if either (A) such investment is held in the
trust department of the institution with which each of the Collection Account
and the Reserve Account is then maintained and is invested in a time deposit of
such institution that is rated at least A-1+ by Standard & Poor’s and Prime-1 by
Moody’s or (B) E*Trade Consumer Finance (so long as the short-term unsecured
debt obligations of E*Trade Consumer Finance are either (I) rated at least A-1+
by Standard & Poor’s and Prime-1 by Moody’s on the date such investment is made
or (II) guaranteed by an entity whose short-term unsecured debt obligations are
rated at least A-1+ by Standard & Poor’s and Prime-1 by Moody’s on the date such
investment is made) has agreed to advance funds on such Payment Date to the
Principal Distribution Account in the amount payable on such investment on such
Payment Date pending receipt thereof to the extent necessary to make
distributions on such Payment Date. The guarantee referred to in clause (B) of
the preceding sentence shall be subject to the Rating Agency Condition. For the
purpose of the foregoing, unless E*Trade Consumer Finance affirmatively agrees
in writing with the Indenture Trustee to make such advance with respect to such
investment prior to the time an investment is made, it shall not be deemed to
have

 

    13  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

agreed to make such advance. Funds deposited in a Trust Account on a day which
immediately precedes a Payment Date upon the maturity of any Eligible
Investments are not required to be invested overnight. Funds on deposit in the
Principal Distribution Account or Note Distribution Account shall not be
invested.

 

(c)(i) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof (including all income thereon) and all such funds, investments, proceeds
and income shall be part of the Trust Estate. The Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Residual Interestholder (or for such of such holders for
whose benefit the applicable account is maintained). If, at any time, any of the
Trust Accounts ceases to be an Eligible Deposit Account, the Indenture Trustee
(or the Servicer on its behalf) shall within ten (10) Business Days (or such
longer period, not to exceed 30 calendar days, as to which each Rating Agency
may consent) establish a new Trust Account as an Eligible Deposit Account and
shall transfer any cash and/or any investments to such new Trust Account.

 

(ii) With respect to the Trust Account Property, the Indenture Trustee agrees,
by its acceptance hereof, that:

 

(A) any Trust Account Property that is held in deposit accounts shall be held
solely in the Eligible Deposit Accounts, subject to the last sentence of Section
5.01(c)(i); and each such Eligible Deposit Account shall be subject to the
exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;

 

(B) any Trust Account Property that constitutes a Certificated Item (other than
a Clearing Corporation Item, Euroclear Item or Clearstream Item) or Instrument
shall be registered in the name of the Indenture Trustee or endorsed to the
Indenture Trustee or in blank by an authorized person, with signature
guaranteed, and the Indenture Trustee shall maintain continuous possession of
such Certificated Item or Instrument on behalf of the Trust in the State of New
York;

 

(C) any Trust Account Property that constitutes an Uncertificated Item (except
those Uncertificated Items consisting of Clearing Corporation Items) shall be
continuously registered on the books of the issuer thereof to the Indenture
Trustee;

 

(D) in the case of any Trust Account Property that constitutes a Clearing
Corporation Item, the Indenture Trustee shall cause (i) the relevant Clearing
Corporation to make appropriate entries on its books increasing the appropriate
securities account of the Indenture Trustee at such Clearing Corporation by the
amount of such Clearing Corporation Item, and (ii) such Clearing Corporation
Item to be (I) continuously registered to the Clearing Corporation or its
custodian or the nominee of either subject to the exclusive control of such
Clearing Corporation (in the case of a Clearing Corporation Item that is an
Uncertificated Item) or continuously maintained in the State of New

 

    14  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

York in the possession of such Clearing Corporation or its custodian or the
nominee of either subject to the exclusive control of such Clearing Corporation
(in the case of a Clearing Corporation Item that is a Certificated Item), and
(II) continuously identified on the books and records of such Clearing
Corporation for the sole and exclusive account of the Indenture Trustee;

 

(E) in the case of any Trust Account Property that constitutes a Euroclear Item,
the Indenture Trustee shall cause (i) Euroclear to make appropriate entries on
its books increasing the appropriate securities account of the Indenture
Trustee’s client securities account at Euroclear and to send confirmation to the
Indenture Trustee that Euroclear is holding such Euroclear Item for the account
of the Indenture Trustee, and (ii) such Euroclear Item to be (I) continuously
registered to Euroclear, and (II) continuously identified on the books and
records of Euroclear for the sole and exclusive account of the Indenture
Trustee;

 

(F) in the case of any Trust Account Property that constitutes a Clearstream
Item, the Indenture Trustee shall cause (i) Clearstream to make appropriate
entries on its books transferring each such Clearstream Item to the Indenture
Trustee’s client securities account at Clearstream and to send confirmation to
the Indenture Trustee that Clearstream is holding such Clearstream Item for the
account of the Indenture Trustee, and (ii) such Clearstream Item to be (I)
continuously registered to Clearstream, and (II) continuously identified on the
books and records of Clearstream for the sole and exclusive account of the
Indenture Trustee;

 

(G) in the case of any Trust Account Property that constitutes a Government
Item, the Indenture Trustee shall cause (i) the transfer of such Government Item
to one or more book-entry accounts for the Indenture Trustee at the Federal
Reserve Bank of New York, and (ii) such Government Item to be continuously
identified in one or more book-entry accounts for the Indenture Trustee at the
Federal Reserve Bank of New York; and

 

(H) without limiting the foregoing, the Servicer shall instruct the Indenture
Trustee to take such different or additional action as may be, based on an
Opinion of Counsel of the Servicer, reasonably appropriate in order to maintain
the perfection and priority of the security interest of the Indenture Trustee in
the Trust Account Property under applicable law, including Articles 8 and 9 of
the UCC and regulations of the U.S. Department of the Treasury governing
transfers of interests in Government Items, and the Indenture Trustee shall
cooperate with the Servicer in connection therewith.

 

(iii) The Servicer shall have the power, revocable by the Indenture Trustee or
by the Owner Trustee with the consent of the Indenture Trustee, to make
withdrawals and payments from the Trust Accounts (other than the Principal
Distribution Account) for the purpose of permitting the Servicer or the Owner
Trustee to carry out its respective duties hereunder or permitting the Indenture
Trustee to carry out its duties under the Indenture.

 

    15  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

All references in this Section 5.01 (or in terms defined in Appendix A and used
without definition in this Section 5.01) to the UCC shall be to the UCC as in
effect in the State of New York, as amended from time to time.

 

SECTION 5.02 Collections. (a) The Servicer shall remit within two (2) Business
Days of receipt thereof in cash to the Collection Account all payments by or on
behalf of the Obligors with respect to the Receivables (other than Purchased
Receivables) and all Liquidation Proceeds, both as collected during each
Collection Period. For purposes of this Article V the phrase “payments by or on
behalf of Obligors” shall mean payments made with respect to the Receivables or
the Financed Assets by Persons other than the Servicer, E*Trade Consumer
Finance, the Transferor or the Depositor.

 

(b) Notwithstanding anything in this Agreement to the contrary, if (i) E*Trade
Consumer Finance is the Servicer, (ii) no Servicer Default has occurred and is
continuing and (iii) (A) the Servicer’s short-term unsecured debt rating is at
least “A-1” by Standard & Poor’s and “Prime-1” by Moody’s, or (B) E*Trade
Consumer Finance otherwise obtains the Rating Agency confirmations described
below, then (subject to any limitations in such confirmations described below),
the Servicer need not make the daily deposits of payments and Liquidation
Proceeds into the Collection Account as provided in Section 5.02(a), but may
make a single deposit into the Collection Account in same-day funds not later
than 2:00 p.m. (New York City time) on each Determination Date in a net amount
equal to the amount which would have been on deposit with respect to the
immediately preceding Collection Period in the Collection Account; provided,
however, that prior to ceasing daily deposits as described in Section 5.02(a)
the Servicer shall have delivered to the Indenture Trustee (i) only if E*Trade
Consumer Finance is relying on clause (b)(iii)(B) above, written confirmation
from each of the Rating Agencies that the failure by E*Trade Consumer Finance to
make daily deposits shall not result in a qualification, reduction or withdrawal
of the rating of any Notes then Outstanding and (ii) a certificate of a vice
president or other officer of the Servicer stating that all conditions described
in this paragraph to the cessation of the Servicer’s duty to make daily deposits
have been satisfied. If (i) E*Trade Consumer Finance is no longer the Servicer,
(ii) a Servicer Default has occurred and is continuing, (iii) the Servicer shall
cease to have the required short-term unsecured debt ratings described in the
previous sentence, or (iv) any Rating Agency shall revoke its confirmation
described in the previous sentence or E*Trade Consumer Finance shall fail to
comply with any limitations in any such confirmation, then (A) the Servicer
shall comply with Section 5.02(a) until such time as the conditions described in
the previous sentence have been satisfied and (B) E*Trade Consumer Finance
promptly shall notify the Indenture Trustee as to the failure of such conditions
to be satisfied.

 

(c) If (i) the Servicer makes a deposit into the Collection Account in respect
of a payment of a Receivable and such payment was received by the Servicer in
the form of a check which is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any payment and deposits an amount
that is less than or more than the actual amount of such payment, the Servicer
shall appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Receivable in respect
of which a dishonored check is received shall be deemed not to have been paid.

 

    16  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(d) As an administrative convenience, unless the Servicer is required to remit
payments daily pursuant to Section 5.02(a) (taking into effect Section 5.02(b)),
the Servicer may make the deposit of payments by or on behalf of Obligors,
Advances and Purchase Amounts for or with respect to the related Collection
Period out of distributions to be made to the Servicer with respect to such
Collection Period. However, the Servicer shall account to the Owner Trustee, the
Indenture Trustee, the Noteholders and the Residual Interestholder as if all
deposits, distributions and transfers were made individually.

 

SECTION 5.03 Application of Collections. All payments by or on behalf of
Obligors for any Collection Period shall be applied by the Servicer as follows:
(a) first, payments by or on behalf of the Obligors (other than with respect to
Purchased Receivables) shall be applied to reduce Outstanding Advances to the
extent described in Section 5.04; and (b) second, any excess shall be applied to
interest and principal on the Receivables in accordance with the Simple Interest
Method; and (c) third, any remaining amounts shall be applied to any late fees
and other charges in accordance with the customary servicing procedures that the
Servicer follows with respect to all comparable recreational vehicle and boat
receivables, as applicable, that it services for itself or others.

 

SECTION 5.04 Advances.

 

(a) Except as provided in clause (b) below, as of the close of business on the
last day of each Collection Period, the Servicer shall advance an amount equal
to the amount of interest due on the Receivables at their respective APRs for
such Collection Period (assuming the Receivables pay on their respective due
dates) minus the amount of interest actually received by the Servicer on the
Receivables during such Collection Period (such amount, an “Advance”). Any
Advance shall increase Outstanding Advances. If such calculation (i.e., the
subtraction of the amount of interest due on the Receivables at their respective
APRs for the related Collection Period (assuming the Receivables pay on their
respective due dates) from the amount of interest actually received on the
Receivables during the related Collection Period) results in a negative number,
an amount equal to the absolute value of such negative number shall be paid to
the Servicer (out of funds that otherwise would be deposited in the Collection
Account to the extent of Outstanding Advances) and the amount of Outstanding
Advances shall be reduced by such amount, in each case in accordance with
Section 5.03. In addition, in the event that a Receivable becomes a Defaulted
Receivable, Liquidation Proceeds with respect to such Receivable attributable to
accrued and unpaid interest thereon (but not including interest for the then
current Collection Period) shall be paid to (or retained by) the Servicer (out
of funds that otherwise would be deposited in the Collection Account) to reduce
Outstanding Advances.

 

(b) Notwithstanding the foregoing, the Servicer shall not make any Advance: (i)
unless, and to the extent, the Servicer, in its sole discretion, believes that
the Servicer shall be reimbursed for such Advance as contemplated by this
Section; (ii) in respect of principal of the Receivables; or (iii) in respect of
a Defaulted Receivable or a Purchased Receivable.

 

SECTION 5.05 Additional Deposits. The Servicer shall deposit in the Collection
Account on or before 2:00 p.m. (New York City time) on the Determination Date
following each Collection Period the related Advance made, if any, pursuant to
Section 5.04. The Servicer and the Depositor shall deposit or cause to be
deposited in the Collection Account the aggregate

 

    17  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Purchase Amount with respect to Purchased Receivables and the Servicer shall
deposit therein all amounts to be paid under Section 9.01, in each case on or
prior to 2:00 p.m. (New York City time) on the Determination Date following the
Collection Period as of which such purchase is made by the Servicer, E*Trade
Consumer Finance, the Transferor or the Depositor, as the case may be. In
addition, any other deposits required to be made by the Depositor or the
Servicer to the Collection Account and which are not otherwise provided for by
Section 5.02 or by the other provisions of this Section 5.05 shall be made on or
prior to 2:00 p.m. (New York City time) on the Determination Date following the
related Collection Period.

 

SECTION 5.06 Distributions. No later than one (1) Business Day prior to each
Payment Date, the Servicer will cause all Available Funds to be deposited into
the Collection Account.

 

On each Determination Date, the Servicer will determine the amount in the
Collection Account for distribution on the related Payment Date and will notify
the Indenture Trustee in writing. Payments to Noteholders will be made on each
Payment Date in accordance with that determination, and in accordance with
Section 8.02 of the Indenture.

 

SECTION 5.07 Reserve Account.

 

(a) On the Closing Date, the Depositor shall deposit (or cause to be deposited)
in the Reserve Account cash in an amount equal to the Reserve Account Initial
Deposit.

 

(b) Amounts on deposit in the Reserve Account shall be invested by the Indenture
Trustee at the direction of the Servicer in Eligible Investments, and investment
earnings, net of losses and investment expenses, therefrom shall be deposited by
the Indenture Trustee as part of the Available Funds into the Collection Account
in accordance with Section 5.06.

 

(c) If at the end of any Payment Date, the amount on deposit in the Reserve
Account is greater than or equal to the Note Balance of the Notes then
Outstanding, amounts on deposit in the Reserve Account will be used to repay the
Notes in full on that Payment Date.

 

SECTION 5.08 Statements to Noteholders. At least three (3) Business Days prior
to each Determination Date, the Servicer shall provide to the Indenture Trustee
and the Owner Trustee (with a copy to each Paying Agent) information relating to
the Receivables for the related Collection Period in order that the Indenture
Trustee based on the information in the Servicers Certificate may perform the
requisite calculations and forward or make available on its website
www.jpmorgan.com/sfr to each Noteholder of record as of the most recent Record
Date a statement substantially in the form of Exhibit A setting forth the
information specified in such Exhibit and the following information as to the
Notes to the extent applicable:

 

(i) the amount of distributions to be made on such Payment Date allocable to
principal of each Class of Notes;

 

(ii) the amount of such distributions to be made on such Payment Date allocable
to interest on or with respect to each Class of Notes;

 

    18  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(iii) the Note Balance of each Class of Notes and the Note Pool Factor for each
such Class, after giving effect to payments allocated to principal reported
under clause (i) above;

 

(iv) the amount of the Servicing Fee paid to the Servicer with respect to the
related Collection Period or Collection Periods, as the case may be;

 

(v) the balance of the Reserve Account on such Payment Date after giving effect
to deposits and withdrawals to be made on such Payment Date, if any;

 

(vi) the Pool Balance as of the close of business on the last day of the
preceding Collection Period;

 

(vii) any shortfall in required payments on the Notes, if any, in each case as
applicable to each Class of Notes, and the change in such amounts from the
preceding statement; and

 

(viii) the aggregate Purchase Amounts for Receivables that were repurchased in
the related Collection Period, if any.

 

Each amount set forth on the Payment Date statement under clauses (i), (ii) and
(iv) above shall be expressed as a dollar amount per $1,000 of original
principal balance of a Note.

 

ARTICLE VI

 

The Depositor

 

SECTION 6.01 Representations of Depositor. The Depositor makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of the Receivables, and shall
survive the transfer of the Receivables to the Issuer and the Grant thereof to
the Indenture Trustee pursuant to the Indenture.

 

(a) Organization and Good Standing. The Depositor is duly organized and validly
existing as a corporation in good standing under the laws of the State of
Nevada, with the corporate power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the corporate
power, authority and legal right to acquire and own the Receivables.

 

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications.

 

(c) Power and Authority. The Depositor has the corporate power and authority to
execute and deliver this Agreement and to carry out its respective terms; the
Depositor has full power and authority to transfer and assign the property to be
transferred and assigned to and

 

    19  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

deposited with the Issuer, and the Depositor shall have duly authorized such
transfer and assignment to the Issuer by all necessary corporate action; and the
execution, delivery and performance of this Agreement by the Depositor has been
duly authorized by the Depositor by all necessary corporate action.

 

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Depositor enforceable in accordance with its terms.

 

(e) No Violation. The consummation of the transactions contemplated by this
Agreement by the Depositor and the fulfillment of the terms hereof by the
Depositor do not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the articles of incorporation or bylaws of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound; or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than pursuant to the Basic Documents); or violate any
law or, to the best of the Depositor’s knowledge, any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties.

 

(f) No Proceedings. To the Depositor’s best knowledge, there are no proceedings
or investigations pending or threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties: (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents, the Notes or the
Residual Interest, (ii) seeking to prevent the issuance of the Notes or the
Residual Interest or the consummation of any of the transactions contemplated by
this Agreement, the Indenture or any of the other Basic Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Residual Interest or (iv) which might adversely
affect the federal or state income tax attributes of the Notes or the Residual
Interest.

 

(g) Location. The chief executive office of the Depositor is located at 3355
Michelson Drive, Suite 350, Irvine, California 92612. The Depositor is solely
incorporated in Nevada.

 

SECTION 6.02 Corporate Existence. During the term of this Agreement, the
Depositor shall keep in full force and effect its existence, rights and
franchises as a corporation under the laws of Nevada and shall obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Depositor and its Affiliates shall be
conducted on an arm’s-length basis.

 

    20  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

SECTION 6.03 Liability of the Depositor. The Depositor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement.

 

SECTION 6.04 Indemnification. (b) The Depositor shall indemnify, defend and hold
harmless the Issuer, the Owner Trustee, the Indenture Trustee and any of the
officers, directors, employees and agents of the Issuer, the Owner Trustee and
the Indenture Trustee from and against any taxes that may at any time be
asserted against any such Person with respect to the transactions contemplated
herein and in the other Basic Documents (except any income taxes arising out of
fees paid to the Owner Trustee and the Indenture Trustee), including any sales,
gross receipts, general corporation, tangible personal property, privilege or
license taxes (but, in the case of the Issuer, not including any taxes asserted
with respect to, and as of the date of, the transfer of the Receivables to the
Issuer or the issuance and original sale of the Notes and the Residual Interest,
or asserted with respect to ownership of the Receivables, or federal or other
income taxes arising out of distributions on the Notes and the Residual
Interest) and costs and expenses in defending against the same.

 

(b) The Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders and Residual
Interestholder and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the Indenture Trustee from and against any loss,
liability or expense incurred by reason of (i) the Depositor’s willful
misfeasance, bad faith or negligence in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement and (ii) the Depositor’s or the Issuer’s violation of
federal or state securities laws in connection with the offering and sale of the
Notes or the Residual Interest.

 

(c) The Depositor shall indemnify, defend and hold harmless the Owner Trustee
and the Indenture Trustee and their respective officers, directors, employees
and agents from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with the acceptance or
performance of the trusts and duties herein and in the Trust Agreement
contained, in the case of the Owner Trustee, and herein and in the Indenture
contained, in the case of the Indenture Trustee, except to the extent that such
cost, expense, loss, claim, damage or liability: (i) in the case of the Owner
Trustee, shall be due to the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Owner Trustee or, in the case of the
Indenture Trustee, shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Indenture Trustee; or (ii) in
the case of the Owner Trustee, shall arise from the breach by the Owner Trustee
of any of its representations or warranties set forth in Section 7.03 of the
Trust Agreement.

 

(d) The Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee and the Indenture Trustee from and against any loss, damages,
penalties, fines, forfeitures, legal fees and related costs, judgments, and
other costs and expenses resulting from any claim, demand, defense or assertion
based on or grounded upon, or resulting from, a breach of the Depositor’s
representations and warranties contained in this Agreement, except that the
Depositor shall not be liable for any indirect damages or for any loss, damage,
penalty, fine, forfeiture, legal fees and related costs, judgments and other
costs and expenses to the extent, in the case of the Issuer, shall be due to the
willful misconduct of the Issuer, or in the case of the

 

    21  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Owner Trustee, shall be due to the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Owner Trustee or, in the case of the
Indenture Trustee, shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Indenture Trustee.

 

(e) The Depositor shall pay any and all taxes levied or assessed upon all or any
part of the Owner Trust Estate (other than any taxes expressly excluded from the
Depositor’s responsibilities pursuant to this Section 6.04).

 

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee or the Indenture Trustee and the termination of this Agreement
and the other Basic Documents and shall include reasonable fees and expenses of
counsel and expenses of litigation. If the Depositor shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Depositor, without
interest.

 

SECTION 6.05 Merger or Consolidation of, or Assumption of the Obligations of,
Depositor. Any Person (a) into which the Depositor may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Depositor shall be a party or (c) which may succeed to the properties and assets
of the Depositor substantially as a whole, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Depositor under this Agreement, shall be the successor to the Depositor
hereunder without the execution or filing of any document or any further act by
any of the parties to this Agreement; provided, however, that (i) immediately
after giving effect to such transaction, no representation or warranty made by
the Depositor pursuant to Section 3.01 shall have been breached (unless the
applicable breach shall have been cured, or the applicable Receivable shall have
been purchased in accordance therewith), (ii) the Depositor shall have delivered
to the Owner Trustee and the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with, (iii) the Rating Agency Condition shall
have been satisfied with respect to such transaction and (iv) the Depositor
shall have delivered to the Owner Trustee and the Indenture Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Owner Trustee and Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings, or (B) stating that, in
the opinion of such counsel, no such action shall be necessary to preserve and
protect such interests. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(i), (ii), (iii) and (iv) above shall be conditions to the consummation of the
transactions referred to in clauses (a), (b) or (c) above.

 

SECTION 6.06 Limitation on Liability of Depositor and Others. The Depositor and
any director, officer, employee or agent of the Depositor may rely in good faith
on the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Depositor shall not be under any obligation

 

    22  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

to appear in, prosecute or defend any legal action that shall not be incidental
to its obligations under this Agreement, and that in its opinion may involve it
in any expense or liability.

 

SECTION 6.07 Depositor May Own Notes. The Depositor and any Affiliate thereof
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Depositor or an
Affiliate thereof, except as expressly provided herein (including in the proviso
to the definition of “Outstanding” in Appendix A) or in any other Basic
Document.

 

SECTION 6.08 Notice of Events. The Depositor shall give each of the Rating
Agencies prior written notice of any amendment to its articles of incorporation.
The Depositor shall give each Rating Agency prior written notice of any issuance
by the Depositor of any debt not rated by such Rating Agency.

 

SECTION 6.09 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Depositor shall
prepare and execute any such document or certification and is authorized to file
such document or certification on behalf of the Issuer.

 

ARTICLE VII

 

The Servicer

 

SECTION 7.01 Representations and Warranties of the Servicer. E*Trade Consumer
Finance makes the following representations and warranties on which each of the
Transferor, the Depositor and the Issuer is deemed to have relied in acquiring
the Receivables. Such representations and warranties speak as of the execution
and delivery of this Agreement and as of the Closing Date but shall survive (a)
the transfer and assignment of the Receivables to the Issuer and the Grant
thereof to the Indenture Trustee pursuant to the Indenture and (b) the removal
of E*Trade Consumer Finance as Servicer.

 

(i) E*Trade Consumer Finance is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware with the full power
and authority to own and conduct its business as it is presently conducted by
E*Trade Consumer Finance. E*Trade Consumer Finance is or shall be in compliance
with the laws of any state to the extent necessary to insure the enforceability
of each Receivable and the servicing of the Receivables in accordance with the
terms of this Agreement.

 

(ii) E*Trade Consumer Finance has the full power and authority to consummate all
transactions contemplated by this Agreement. E*Trade Consumer Finance has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement and this Agreement constitutes a legal,
valid and binding obligation of E*Trade Consumer Finance, enforceable against it
in accordance with its terms.

 

(iii) Neither the execution and delivery of this Agreement by E*Trade Consumer
Finance, the acquisition or origination of the Receivables by E*Trade

 

    23  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Consumer Finance, the consummation by E*Trade Consumer Finance of the
transactions contemplated hereby, nor the fulfillment of or compliance by
E*Trade Consumer Finance with the terms and conditions of this Agreement shall
conflict with or result in a breach of any of the terms of the charter or
by-laws of E*Trade Consumer Finance or any legal restriction or any agreement or
instrument to which E*Trade Consumer Finance is now a party or by which it is
bound, or constitute a default or result in an acceleration under any of the
foregoing, or result in the violation of any law, rule, regulation, order,
judgment or decree to which E*Trade Consumer Finance or its property is subject.

 

(iv) E*Trade Consumer Finance does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant of E*Trade
Consumer Finance contained in this Agreement.

 

(v) There is no litigation pending or, to the knowledge of E*Trade Consumer
Finance, threatened, which if determined adversely to E*Trade Consumer Finance
would adversely affect the execution, delivery or enforceability of this
Agreement, or the ability of E*Trade Consumer Finance to service the Receivables
hereunder in accordance with the terms hereof or which would have a material
adverse effect on the financial condition of E*Trade Consumer Finance.

 

(vi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by
E*Trade Consumer Finance of or compliance by E*Trade Consumer Finance with this
Agreement or the consummation by E*Trade Consumer Finance of the transactions
contemplated by this Agreement.

 

(vii) The collection practices used by E*Trade Consumer Finance with respect to
each Receivable have been in all respects legal, proper, prudent and customary
in the origination and servicing of receivables similar to the Receivables.

 

(viii) The chief executive office of E*Trade Consumer Finance is located at 3353
Michelson Drive, 2nd Floor, Irvine, California 92612.

 

(ix) Neither the representations and warranties of E*Trade Consumer Finance set
forth in this Agreement nor any statement, report or other document furnished or
to be furnished by E*Trade Consumer Finance in connection with or pursuant to
this Agreement or in connection with the transactions contemplated hereby
contains any untrue statement of fact or omits to state a fact necessary to make
the statements contained therein not misleading under the circumstances under
which such statements were made.

 

SECTION 7.02 Indemnities, etc. of Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement:

 

(a) The Servicer shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Residual Interestholder and
the Depositor and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the

 

    24  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Indenture Trustee from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Asset.

 

(b) The Servicer shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Depositor, the Noteholders, the Residual
Interestholder and any of the officers, directors, employees and agents of the
Issuer, the Owner Trustee and the Indenture Trustee from and against any and all
costs, expenses, losses, claims, damages and liabilities to the extent that such
cost, expense, loss, claim, damage or liability arose out of, or was imposed
upon any such Person through, the negligence, willful misfeasance or bad faith
of the Servicer in the performance of its duties under the Transfer and
Servicing Agreement or by reason of reckless disregard of its obligations and
duties under the Transfer and Servicing Agreement.

 

(c) The Servicer agrees to pay, reimburse or indemnify, as applicable, when due
the compensation and any other amounts, including, without limitation, any
indemnity amounts, due to the Indenture Trustee and the Owner Trustee pursuant
to Section 6.07 of the Indenture and Section 8.02 of the Trust Agreement (in the
event the Issuer or the Depositor, as applicable, cannot fully indemnify the
Indenture Trustee or the Owner Trustee), as applicable.

 

For purposes of this Section, in the event of the termination of the rights and
obligations of E*Trade Consumer Finance (or any successor thereto pursuant to
Section 7.03) as Servicer pursuant to Section 8.01, or a resignation by such
Servicer pursuant to this Agreement, such Servicer shall be deemed to be the
Servicer pending appointment of a successor Servicer (other than the Indenture
Trustee) pursuant to Section 8.02.

 

Indemnification and other payments under this Section shall survive the
resignation or removal of the Owner Trustee or the Indenture Trustee or the
termination of this Agreement and the Indenture and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Servicer shall
have made any indemnity payments pursuant to this Section and the Person to or
on behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person shall promptly repay such amounts to the Servicer,
without interest.

 

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (a) into which the Servicer may be merged or consolidated,
(b) resulting from any merger or consolidation to which the Servicer is a party,
or (c) succeeding to the properties and assets of the Servicer substantially as
a whole, which Person (in each of the cases contemplated by clauses (a) through
(c)) executed an agreement of assumption to perform every obligation of the
Servicer hereunder, shall be the successor to the Servicer under this Agreement
without further act on the part of any of the parties to this Agreement;
provided, however, that (i) immediately after giving effect to such transaction,
no Servicer Default and no event which, after notice or lapse of time, or both,
would become a Servicer Default shall have occurred and be continuing, (ii) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent provided for in this Agreement
relating to such transaction have been

 

    25  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

complied with, (iii) the Rating Agency Condition shall have been satisfied with
respect to such transaction and (iv) the Servicer shall have delivered to the
Owner Trustee and the Indenture Trustee an Opinion of Counsel stating that, in
the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Owner Trustee
and the Indenture Trustee, respectively, in the Receivables and reciting the
details of such filings or (B) no such action shall be necessary to preserve and
protect such interests. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(i), (ii), (iii) and (iv) above shall be conditions to the consummation of the
transactions referred to in clause (a), (b) or (c) above.

 

SECTION 7.04 Limitation on Liability of Servicer and Others. Neither the
Servicer nor any of the directors, officers, employees or agents of the Servicer
shall be under any liability to the Issuer, the Noteholders or the Residual
Interestholder for any action taken or for refraining from the taking of any
action pursuant to this Agreement or for errors in judgment; provided, however,
that this provision shall not protect the Servicer or any such Person against
any liability that would otherwise be imposed by reason of willful misfeasance,
bad faith or negligence in the performance of the Servicer’s duties under this
Agreement or by reason of reckless disregard of obligations and duties under
this Agreement. The Servicer and any director, officer, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement.

 

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to the Servicer’s servicing
responsibilities under this Agreement and that, in its opinion, may involve it
in any expense or liability; provided, however, that the Servicer may undertake
any reasonable action that it may deem necessary or desirable in respect of this
Agreement and the other Basic Documents and the rights and duties of the parties
to this Agreement and the other Basic Documents and the interests of the
Noteholders under the Indenture and of the Residual Interestholder under the
Trust Agreement.

 

SECTION 7.05 Resignation of Servicer. Subject to the provisions of Section 7.03,
the Person which is the Servicer shall not resign from the obligations and
duties hereby imposed on it as Servicer under this Agreement except upon a
determination that the performance of its duties under this Agreement shall no
longer be permissible under applicable law. Notice of any such determination
permitting the resignation of the Servicer shall be communicated in writing to
the Owner Trustee and the Indenture Trustee at the earliest practicable time and
any such determination shall be evidenced by an Opinion of Counsel to such
effect delivered to the Owner Trustee and the Indenture Trustee concurrently
with or promptly after such notice. No such resignation shall become effective
until the Indenture Trustee or a successor Servicer shall have assumed the
obligations and duties of the resigning Servicer in accordance with Section
8.02. In addition, in effecting such resignation, the resigning Servicer shall
cooperate with the successor Servicer, the Indenture Trustee and the Owner
Trustee in effecting the termination of its responsibilities and rights as
Servicer under this Agreement, including the transfer to the successor Servicer
for administration by it of all cash amounts that shall at the time be held by
it for deposit, or shall thereafter be received by it with respect to any
Receivable. The resigning Servicer shall also give the successor Servicer access
to its records, software, systems, facilities and employees in order to
facilitate the servicing transfer. All reasonable costs and expenses

 

    26  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(including attorneys’ fees) incurred in connection with transferring the
Receivable Files and the Servicer’s duties to the successor Servicer and
amending this Agreement to reflect such succession as Servicer shall be paid by
E*Trade Consumer Finance upon presentation of reasonable documentation of such
costs and expenses. Upon receipt of notice of the occurrence of any such
resignation, the Owner Trustee shall give notice thereof to the Rating Agencies.

 

ARTICLE VIII

 

Servicer Default

 

SECTION 8.01 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

 

(a) any failure by the Servicer to deliver to the Indenture Trustee for deposit
in any of the Trust Accounts or the Residual Interestholder Distribution Account
any required payment or to direct the Indenture Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of
three (3) Business Days after written notice of such failure is received by the
Servicer from the Owner Trustee or the Indenture Trustee or after discovery of
such failure by the Servicer; or

 

(b) any failure by the Servicer duly to observe or to perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement or any other Basic Document, which failure (i) materially and
adversely affects the rights of the Noteholders and (ii) continues unremedied
for a period of 60 days after the date on which written notice of such failure
shall have been given (A) to the Servicer by the Owner Trustee or the Indenture
Trustee or (B) to the Servicer, and to the Owner Trustee and the Indenture
Trustee, by the Holders of Notes evidencing not less than 25% of the Note
Balance of all of the Notes then Outstanding;

 

(c) the occurrence of an Insolvency Event with respect to the Servicer; or

 

(d) the Transferor receives notice that it is classified by the Office of Thrift
Supervision in a capital category lower than “Adequately Capitalized” in
accordance with, and as defined in, 12 C.F.R. 565.

 

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, the Indenture Trustee acting at the direction of the Holders of
Notes evidencing not less than a majority of the Note Balance of the Notes of
the Controlling Class, by notice then given in writing to the Servicer, the
Owner Trustee, the Issuer, each Rating Agency, the Back-Up Servicer and the
Noteholders may terminate all the rights and obligations (other than the
obligations set forth in Section 7.02) of the Servicer under this Agreement. On
or after date described in Section 8.02(a), all the responsibilities, duties and
liabilities of the Servicer under this Agreement, whether with respect to the
Notes or the Receivables or otherwise, shall, without further action, pass to
and be vested in the such successor Servicer, the Indenture Trustee or the
Back-Up Servicer as may be appointed under Section 8.02 in any case in
accordance with the terms of Section 8.02; and, without limitation, the
Indenture Trustee and the Owner Trustee are hereby authorized and empowered to
execute and deliver, for the benefit of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do

 

    27  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

or accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents, or otherwise. The
predecessor Servicer shall cooperate with the successor Servicer, the Indenture
Trustee and the Owner Trustee in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including the transfer to the successor Servicer for administration by it of all
cash amounts that shall at the time be held by the predecessor Servicer for
deposit, or shall thereafter be received by it with respect to any Receivable.
The predecessor Servicer shall also give the successor Servicer access to its
records, software, systems, facilities and employees in order to facilitate the
servicing transfer. All reasonable costs and expenses (including attorneys’
fees) incurred in connection with transferring the Receivable Files and the
Servicer’s duties to the successor Servicer and amending this Agreement to
reflect such succession as Servicer pursuant to this Section shall be paid by
the predecessor Servicer, or to the extent not paid by such predecessor Servicer
after demand therefor, by the Issuer in accordance with the priority of payment
for such amount described in Section 8.2 of the Indenture, upon presentation of
reasonable documentation of such costs and expenses. Upon receipt of notice of
the occurrence of a Servicer Default, the Owner Trustee shall give notice
thereof to the Rating Agencies. Notwithstanding anything herein to the contrary,
in no event shall the Indenture Trustee be liable for any transition expenses,
servicing fee or for any differential in the amount of the Servicer fee paid
hereunder and the amount necessary to induce any successor Servicer to act as
successor Servicer or be liable or be required to make any Advances, nor shall
the Indenture Trustee be required to act as successor Servicer or perform any
duties of the successor Servicer.

 

The Owner Trustee agrees that if it gives a notice under clause (a) or clause
(b) above, the Owner Trustee shall simultaneously send a copy of such notice to
the Indenture Trustee. The Indenture Trustee agrees that if it gives a notice
under clause (a) or clause (b) above, the Indenture Trustee shall simultaneously
send a copy of such notice to the Owner Trustee.

 

SECTION 8.02 Appointment of Successor.

 

(a) Upon the Servicer’s receipt of notice of termination pursuant to Section
8.01 or the Servicer’s resignation in accordance with Section 7.05 and the other
terms of this Agreement, the predecessor Servicer shall continue to perform its
functions as Servicer under this Agreement, in the case of termination, only
until the later of (x) the date specified in such termination notice or, if no
such date is specified in a notice of termination, until receipt of such notice
and (y) if the Back-Up Servicer will be the successor Servicer, expiry of the
Transfer Period; and, in the case of resignation, until the later of (i) the
earlier of the expiry of the Transfer Period (if the Back-Up Servicer will be
the successor Servicer) and the date 45 days from the delivery to the Owner
Trustee and the Indenture Trustee of written notice of such resignation (or
written confirmation of such notice) in accordance with the terms of this
Agreement and (ii) the date upon which the predecessor Servicer shall become
unable to act as Servicer, as specified in the notice of resignation and
accompanying Opinion of Counsel. In the event of the Servicer’s termination
hereunder, the Back-Up Servicer will become the successor Servicer pursuant to
the terms of the Back-Up Servicing Agreement. In the event that the Back-Up
Servicer or another successor Servicer has not been appointed, and accepted such
appointment, at the time when the predecessor Servicer has ceased to act as
Servicer in accordance with this Section, the Indenture Trustee without further
action shall automatically be

 

    28  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

appointed the successor Servicer and the Indenture Trustee shall be entitled to
the Servicing Fee. Notwithstanding the above, the Indenture Trustee shall, if it
shall be legally unable or unwilling to act, appoint, or petition a court of
competent jurisdiction to appoint, any established institution, having a net
worth of not less than $100,000,000 and whose regular business shall include the
servicing of recreational vehicle and boat receivables, as the successor to the
Servicer under this Agreement and the successor Servicer shall accept its
appointment by a written assumption in form acceptable to the Owner Trustee and
the Indenture Trustee.

 

(b) Upon appointment, the successor Servicer (including the Back-Up Servicer or
Indenture Trustee acting as successor Servicer) shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by, or in the case of the
Back-Up Servicer, certain of those responsibilities, duties and liabilities as
described in the Back-Up Servicing Agreement, the terms and provisions of this
Agreement.

 

(c) The Servicer may not resign except as contemplated by Section 7.05.

 

(d) In no event shall the Back-Up Servicer or the Indenture Trustee be liable
for the acts or omissions of the predecessor Servicer.

 

SECTION 8.03 Repayment of Advances. If the Servicer shall change, the
predecessor Servicer shall be entitled to receive reimbursement for Outstanding
Advances pursuant to Section 5.04 with respect to all Advances made by the
predecessor Servicer.

 

SECTION 8.04 Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VIII, the
Indenture Trustee shall give prompt written notice thereof to Noteholders and
the Rating Agencies.

 

SECTION 8.05 Waiver of Past Servicer Defaults. The Holders of the majority of
the Note Balance of the Controlling Class may, on behalf of all Noteholders,
waive in writing any Servicer Default and its consequences. Upon any such waiver
of a past Servicer Default, such Servicer Default shall cease to exist and shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereto.

 

ARTICLE IX

 

Termination

 

SECTION 9.01 Optional Purchase of All Receivables. If the Pool Balance is less
than or equal to ten percent (10%) of the Initial Pool Balance at any time, then
the Servicer shall have the option to purchase all (but not less than all) of
the Owner Trust Estate, other than the Trust Accounts, on any Payment Date
following such day. To exercise such option, the Servicer shall deposit pursuant
to Section 5.05 in the Collection Account an amount equal to the aggregate of
the Purchase Amounts for the Receivables (provided that if the Obligor of a
Receivable is financially unable to make some or all of the payments on such
Receivable, the Purchase Amount in respect of such Receivable shall be the fair
market value of such Receivable as

 

    29  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

reasonably determined by the Servicer), plus the appraised value of any other
property held by the Trust other than the Trust Accounts (the value of any other
property held by the Trust, other than the Trust Accounts to be determined as of
the last day of the Collection Period preceding such Payment Date by an
appraiser mutually agreed upon by the Servicer, the Owner Trustee and the
Indenture Trustee), and shall succeed to all interests in and to the Trust.
Notwithstanding the foregoing, the Servicer shall not be permitted to exercise
such option unless the resulting distribution to the Noteholders on such Payment
Date would be sufficient to pay the sum of the Note Balance of all Notes that
are Outstanding on such date plus all accrued and unpaid interest thereon. This
Section 9.01 is subject to the terms and conditions of Section 10.01 of the
Indenture.

 

SECTION 9.02 Termination of Obligations. (a) Unless otherwise provided herein,
the obligations of the Servicer, the Depositor, the Indenture Trustee and the
Owner Trustee under this Agreement shall terminate upon the earliest of (i) the
maturity or other liquidation of the last Receivable and the disposition of any
amounts, in accordance herewith and with the terms of the other Basic Documents,
received upon liquidation of any such last remaining Receivable, (ii) the
payment to the Noteholders of all amounts required to be paid to them hereunder
and under the other Basic Documents and (iii) the completion of the optional
purchase described in Section 9.01 and the payment in full of all amounts
required to be paid in connection therewith.

 

(b) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on all the Notes, the Residual
Interestholder shall succeed to the rights of the Noteholders hereunder and the
Owner Trustee shall succeed to the rights of, and assume the obligations of, the
Indenture Trustee pursuant to this Agreement.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01 Amendment.

 

(a) This Agreement may be amended by the Issuer, the Depositor and the Servicer,
with the consent of the Indenture Trustee and the consent of the Back-Up
Servicer (which consent shall not be unreasonably withheld, conditioned or
delayed by the Back-Up Servicer), but without the consent of any other Person
(including the Noteholders and the Residual Interestholder) for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions in this Agreement or of modifying in any manner the rights of the
Noteholders or Residual Interestholder; provided, however, that such action
shall not, as evidenced by an Opinion of Counsel delivered to the Owner Trustee
and the Indenture Trustee, adversely affect in any material respect the
interests of any Noteholder or the Residual Interestholder.

 

(b) This Agreement may also be amended from time to time by the Issuer, the
Depositor and the Servicer, with the consent of the Indenture Trustee, the
consent of the Majority Noteholders, the consent of the Residual Interestholder
and the consent of the Back-Up Servicer (which consent shall not be unreasonably
withheld, conditioned or delayed by the Back-Up Servicer), for the purpose of
adding any provisions to or changing in any manner or eliminating

 

    30  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Residual Interestholder; provided, however, that no
such amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of the
Noteholders or (ii) reduce the aforesaid percentage of the Note Balance of the
Notes or the Controlling Class of Notes required to consent to any such
amendment, without the consent of the Holders of all of the Notes that are
Outstanding.

 

(c) Promptly after the execution of any such amendment or consent, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to the Indenture Trustee and each of the Rating Agencies. It shall not
be necessary for the consent of Noteholders or the Residual Interestholder
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. Prior to the execution of or the consent to any amendment
to this Agreement, the Owner Trustee and the Indenture Trustee shall be entitled
to receive and conclusively rely upon (i) an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
(ii) the Opinion of Counsel referred to in Section 10.02(i). The Owner Trustee
and the Indenture Trustee may, but shall not be obligated to, enter into or
consent to any such amendment which affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement
or otherwise.

 

SECTION 10.02 Protection of Title to Trust; Change of Name, Identity, Corporate
Structure or Location of the Depositor, Etc.

 

(a) The Depositor shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and of the Indenture Trustee in the Receivables and
in the proceeds thereof. The Depositor shall deliver (or cause to be delivered)
to the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

 

(b) The Depositor shall not change its location, name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9- 402(7) of the UCC, unless it shall
have given the Owner Trustee and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.

 

(c) The Depositor shall give the Owner Trustee and the Indenture Trustee at
least 60 days’ prior written notice of any relocation of its chief executive
office or organization in any state other than Nevada if, as a result of such
relocation or organization, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement. The Servicer shall at all times maintain
each office from which it shall service Receivables, and its principal executive
office, within the United States of America.

 

    31  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

 

(e) The Servicer shall maintain its computer systems so that, from and after the
time of transfer under this Agreement of the Receivables, the Servicer’s master
computer records (including any backup archives) that refer to a Receivable
shall indicate clearly the interest of the Issuer and the Indenture Trustee in
such Receivable and that such Receivable is owned by the Issuer and has been
Granted to the Indenture Trustee. Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have been paid in full or shall have become a Purchased Receivable.

 

(f) If at any time the Depositor or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in recreational vehicle
or boat receivables to any prospective purchaser, lender or other transferee,
the Servicer shall give to such prospective purchaser, lender or other
transferee computer tapes, records or printouts (including any restored from
backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been transferred to
and is owned by the Issuer and has been Granted to the Indenture Trustee.

 

(g) The Servicer shall permit the Indenture Trustee and its agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from the Servicer’s records regarding any Receivable.

 

(h) Upon request, the Servicer shall furnish to the Owner Trustee or to the
Indenture Trustee, within five (5) Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.

 

(i) The Servicer or, if a successor Servicer is then servicing, the Depositor,
shall deliver to the Owner Trustee and the Indenture Trustee, promptly after the
execution and delivery of this Agreement, and of each amendment hereto and on
each Payment Date occurring in March, an Opinion of Counsel (which may be an
employee of the Servicer) stating that, in the opinion of such counsel, either
(A) all financing statements and continuation statements have been executed and
filed that are necessary fully to preserve and protect the interest of the Owner
Trustee and the Indenture Trustee in the Receivables, and reciting the details
of such filings or referring to prior Opinions of Counsel in which such details
are given, or (B) no such action shall be necessary to preserve and protect such
interest. Each such Opinion of Counsel shall specify any action necessary (as of
the date of such opinion) to be taken in the following year to preserve and
protect such interest.

 

    32  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(j) The Depositor shall, to the extent required by applicable law, cause the
Notes and Certificates to be registered with the Commission pursuant to Section
12(b) or Section 12(g) of the Exchange Act within the time periods specified in
such sections.

 

SECTION 10.03 Notices. All demands, notices, directions, communications and
instructions upon, to, or by the Depositor, the Servicer, the Owner Trustee, the
Indenture Trustee or the Rating Agencies under this Agreement shall be in
writing, personally delivered or mailed by registered or certified mail or
delivered by prepaid courier service and shall be deemed to have been duly given
upon receipt (a) in the case the Servicer (so long as E*Trade Consumer Finance
is the Servicer), to 3353 Michelson Drive, 2nd Floor, Irvine, California 92612,
Attention: Treasurer or Chief Legal Officer, (b) in the case of the Depositor,
to 3355 Michelson Drive, Suite 350, Irvine, California 92512, Attention:
President, (c) in the case of the Issuer or the Owner Trustee, at the Corporate
Trust Office with respect to the Owner Trustee, (d) in the case of the Indenture
Trustee, at the Corporate Trust Office with respect to the Indenture Trustee,
(e) in the case of Standard & Poor’s, to Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York
10041, Attention: Asset Backed Surveillance Group and (f) in the case of
Moody’s, to Moody’s Investors Service, 99 Church Street, New York, New York
10007, Attention: Moody’s ABS Monitoring Group; or, as to each of the foregoing,
at such other address as shall be designated by written notice to the other
Persons listed in this Section.

 

SECTION 10.04 Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in this Section, in Sections 6.05 and 7.03 and as
provided in the provisions of this Agreement concerning the resignation of the
Servicer, this Agreement may not be assigned by the Depositor or the Servicer.
The parties hereto hereby acknowledge and consent to the mortgage, pledge,
assignment and grant of a security interest by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders of all
right, title and interest of the Issuer in, to and under the Depositor Conveyed
Property and the assignment of any or all of the Issuer’s rights under this
Agreement to the Indenture Trustee.

 

SECTION 10.05 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Depositor, the Servicer, the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders and the Residual Interestholder,
and, except as expressly provided in this Agreement, nothing in this Agreement
shall be construed to give to any other Person any legal or equitable right,
remedy or claim in the Owner Trust Estate or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.

 

SECTION 10.06 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

    33  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

SECTION 10.08 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

SECTION 10.09 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE PERFECTION (AND THE EFFECT OF
PERFECTION OR NON-PERFECTION) OF THE INTERESTS OF ANY PERSON IN CONVEYED
PROPERTY ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

SECTION 10.10 Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement, the Servicer and the Depositor shall not acquiesce, petition or
otherwise invoke or cause the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Issuer or the Boat Mortgage Trust under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
part of the property of the Issuer or the Boat Mortgage Trust, or ordering the
winding up or liquidation of the affairs of the Issuer. Notwithstanding any
prior termination of this Agreement, the Servicer and the Issuer shall not
acquiesce, petition or otherwise invoke or cause the Depositor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Depositor under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Depositor or
any part of its property, or ordering the winding up or liquidation of the
affairs of the Depositor.

 

SECTION 10.11 Limitation of Liability of Owner Trustee and Indenture Trustee.

 

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wells Fargo Bank, National Association, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Wells Fargo Bank, National Association, in its individual
capacity or, except as expressly provided in the Trust Agreement, as beneficial
owner of the Issuer have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of its duties or obligations hereunder or
in the performance of any duties or obligations of the Issuer hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI, VII and VIII of the Trust Agreement.

 

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been accepted by JPMorgan Chase Bank, N.A., not in its individual capacity
but solely as Indenture Trustee and in no event shall JPMorgan Chase Bank, N.A.
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which

 

    34  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

recourse shall be had solely to the assets of the Issuer. The Indenture Trustee
shall be entitled to the same rights, protections, immunities and indemnities
provided to it in the Indenture.

 

SECTION 10.12 [Reserved].

 

SECTION 10.13 Separate Corporate Existence. The Depositor hereby acknowledges
that the Trust is entering into the transactions contemplated by the Basic
Documents in reliance upon the Depositor’s identity as a legal entity separate
from E*Trade Consumer Finance and the Transferor. Therefore, the Depositor shall
take all reasonable steps to make it apparent to third Persons that each of
E*Trade Consumer Finance and the Transferor is an entity with assets and
liabilities distinct from those of the Depositor and any other Affiliate and
that the Depositor is not a division of E*Trade Consumer Finance or the
Transferor or any other Person. Without limiting the foregoing, the Depositor
shall (and shall cause each of E*Trade Consumer Finance and the Transferor to)
operate and conduct its business and otherwise act in a manner which is
consistent with the following:

 

(a) The Depositor shall maintain its own stationery and other business forms
separate from those of any other Person (including E*Trade Consumer Finance and
the Transferor) and shall conduct business in its own name.

 

(b) The Depositor shall not need to maintain any office space of its own (apart
from the office space used by Servicer) as part of its operations. If the
Depositor utilizes any office space, such office space shall be clearly
demarcated as being allocated to Depositor.

 

(c) E*Trade Consumer Finance or the Transferor may issue consolidated financial
statements that shall include the Depositor, but such financial statements shall
contain a footnote to the effect that E*Trade Consumer Finance sold certain
Receivables to the Transferor, the Transferor then sold the Receivables to the
Depositor and the Depositor in turn transferred the Receivables to the Trust.
Separate financial statements shall also be prepared for the Depositor. In
addition to the aforementioned footnote to any consolidated financial statement,
E*Trade Consumer Finance, the Transferor and the Depositor shall take certain
actions to disclose publicly the Depositor’s separate existence and the
transactions contemplated hereby, including through the filing of UCC financing
statements. None of E*Trade Consumer Finance, the Transferor and the Depositor
has concealed or shall conceal from any interested party any transfers
contemplated by the Basic Documents, although Obligors shall not be
affirmatively informed in the first instance of the transfer of their
obligations.

 

(d) There shall be at all times at least one (1) Independent Director to be
elected to the board of directors of the Depositor, and the Depositor shall
compensate the Independent Director.

 

(e) The Depositor shall not have its own employees, and the Depositor’s business
relating to the Receivables shall be primarily conducted through E*Trade
Consumer Finance as Servicer. However, any allocations of direct, indirect or
overhead expenses for items shared among the Depositor, the Transferor and
E*Trade Consumer Finance that are not included as part of the Servicing Fee are
and shall be made among such entities to the extent practical on the

 

    35  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

basis of actual use or value of services rendered and otherwise on a basis
reasonably related to actual use or the value of services rendered.

 

(f) E*Trade Consumer Finance, the Depositor and the Transferor shall maintain
their assets and liabilities in such a manner that it is not costly or difficult
to segregate, ascertain or otherwise identify the individual assets and
liabilities of the Depositor from those of the others or from those of any other
Person, including any other subsidiary or other Affiliate of E*Trade Consumer
Finance. Except as set forth below, the Depositor shall maintain its own books
of account and corporate records separate from E*Trade Consumer Finance, the
Transferor, and any other subsidiary or other Affiliate of E*Trade Consumer
Finance. The Depositor shall not commingle or pool its funds (or other assets)
or liabilities with those of E*Trade Consumer Finance, the Transferor, or any
other subsidiary or Affiliate of E*Trade Consumer Finance except as specifically
provided in this Agreement with respect to the temporary commingling of
collections of the Receivables and except with respect to the retention by
E*Trade Consumer Finance, in its capacity as Servicer, of the books and records
pertaining to the Receivables. However, E*Trade Consumer Finance shall not
generally make the books and records relating to the Receivables available to
any of the creditors of E*Trade Consumer Finance or other interested persons,
and in the rare instance when it does so, E*Trade Consumer Finance
simultaneously also shall provide the marked computer records and shall make
such books and records available for the sole purpose of permitting creditors
and other interested parties of E*Trade Consumer Finance to verify the existence
of E*Trade Consumer Finance and performance of its duties as Servicer. The
Depositor shall not maintain joint bank accounts or other depository accounts to
which E*Trade Consumer Finance, the Transferor, or any other subsidiary or
Affiliate of E*Trade Consumer Finance (other than E*Trade Consumer Finance
solely in its capacity as Servicer) has independent access.

 

(g) Each of E*Trade Consumer Finance and the Transferor, on the one hand, and
the Depositor, on the other hand, shall strictly observe corporate formalities,
including with respect to its dealings with the other. Specifically, no transfer
of assets between E*Trade Consumer Finance and the Transferor on the one hand,
and the Depositor, on the other hand, shall be made without adherence to
corporate formalities.

 

(h) Neither the Depositor, on the one hand, or E*Trade Consumer Finance, the
Transferor, or any other subsidiary or other Affiliate of E*Trade Consumer
Finance, on the other hand, shall be, or shall hold itself out to be,
responsible for the debts of the other, or, except as provided in this Agreement
with respect to the duties of the Servicer, the decisions or actions respecting
the daily business and affairs of the other, except as contemplated by the
expense reimbursement and indemnification provisions of the Basic Documents and
any underwriting agreement executed in connection therewith.

 

(i) All distributions made by the Depositor to it shareholder(s) shall be made
in accordance with applicable law.

 

(j) Any other transactions between E*Trade Consumer Finance and the Depositor or
E*Trade Consumer Finance and the Transferor permitted by (although not expressly
provided for in the Basic Documents) shall be fair and equitable to E*Trade
Consumer Finance, the Depositor and the Transferor, shall be the type of
transaction that would be entered into by a

 

    36  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

prudent Person in the position of E*Trade Consumer Finance, the Depositor or the
Transferor vis a vis each other, and shall be on terms that are at least
favorable as may be obtained from a Person who is not E*Trade Consumer Finance,
the Depositor or the Transferor.

 

(k) The Depositor is not named, and has not entered into any agreement to be
named, directly or indirectly, as a direct or contingent beneficiary or loss
payee on any insurance policy covering the property of E*Trade Consumer Finance,
the Transferor or any other subsidiary or other Affiliate of E*Trade Consumer
Finance except for any insurance policy with respect to the liability of
directors and officers maintained by the Depositor (or any of its Affiliates)
for the benefit of its direct and indirect subsidiaries.

 

SECTION 10.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN SECTION 10.03 OR AT SUCH OTHER ADDRESS NOTIFIED TO THE
OTHER PARTIES TO THIS AGREEMENT PURSUANT THERETO; AND

 

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

SECTION 10.15 Tax Treatment. The parties hereto agree to treat (and E*Trade
Consumer Finance shall cause the Transferor to treat) the Trust and the Notes
for tax purposes in a manner which is consistent with the applicable tax
treatment specified in the other Basic Documents.

 

SECTION 10.16 Subordination of Claims. The Depositor’s obligations under this
Agreement are obligations solely of the Depositor and will not constitute a
claim against the Depositor to the extent that the Depositor does not have funds
sufficient to make payment of such obligations. In furtherance of and not in
derogation of the foregoing, each of the Issuer and

 

    37  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Servicer, by entering into this Agreement, hereby acknowledges and agrees that
such Person has no right, title or interest in or to the Other Assets of the
Depositor. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, each of the Issuer and Servicer either (i)
asserts an interest or claim to, or benefit from, Other Assets, or (ii) is
deemed to have any such interest, claim to, or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), then such Person further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Issuer and
Servicer by entering into or accepting this Agreement hereby will be further
deemed to acknowledge and agree that no adequate remedy at law exists for a
breach of this Section and the terms of this Section may be enforced by an
action for specific performance. The provisions of this Section will be for the
third party benefit of those entitled to rely thereon and will survive the
termination of this Agreement.

 

[SIGNATURES FOLLOW]

 

    38  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Transfer and Servicing
Agreement to be duly executed as of the day and year first above written.

 

E*TRADE RV AND MARINE TRUST 2004-1

By: Wells Fargo Bank, National Association, not in

its individual capacity but solely as Owner Trustee

on behalf of the Trust

By:    

Name:

   

Title:

   

ETCF ASSET FUNDING CORPORATION,

as Depositor

By:     

Name:

   

Title:

   

E*TRADE CONSUMER FINANCE CORPORATION,

as Servicer

By:     

Name:

   

Title:

   

 

Acknowledged, accepted and agreed to

as of the day and year first above written:

JPMORGAN CHASE BANK, N.A.,

not in its individual capacity but

solely as Indenture Trustee

By:     

Name: 

   

Title:

   

 

    39  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

 

APPENDIX A

 

DEFINITIONS

 

“Act” is defined in Section 11.03(a) of the Indenture.

 

“Advance” means the amount of interest, as of the close of business on the last
day of a Collection Period, which the Servicer advances on the Receivables
pursuant to Section 5.04 of the Transfer and Servicing Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Affiliated Originator” means an originator of Contracts that is affiliated with
E*Trade Consumer Finance, the Transferor or the Depositor (including Thor Credit
Corporation).

 

“Agreement” is defined in the Introductory Statement of the Transfer and
Servicing Agreement.

 

“Amount Financed” means with respect to a Receivable, the amount advanced toward
the purchase price of the Financed Asset and any related costs.

 

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.

 

“Assignment of Preferred Mortgage” means, with respect to each Federally
Documented Boat, an assignment in substantially the form attached as an exhibit
to the Boat Mortgage Trust Agreement.

 

“Authorized Officer” means, with respect to the Issuer, any officer of the Owner
Trustee or Depositor who is authorized to act for the Owner Trustee or the
Depositor, as applicable, in matters relating to the Issuer and who is
identified on a signature resolution, an incumbency certificate or other similar
certificate delivered by the Owner Trustee or the Depositor, as applicable, to
the Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter).

 

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (a) all Collections, (b)
the Purchase Amount of each Receivable that became a Purchased Receivable during
such Collection Period received by the Servicer during such Collection Period,
(c) any amounts on deposit in the Reserve Account and (d) the investment income
accrued during such Collection Period from the investment of funds in the Trust
Accounts.

 

    1  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Back-Up Servicer” means Systems & Services Technologies, Inc., a Delaware
corporation.

 

“Back-Up Servicing Agreement” means that Back-Up Servicing Agreement dated as of
December 16, 2004, between the Servicer and the Back-Up Servicer.

 

“Bank Flow Purchase Agreement” means, that certain Pool Purchase Agreement
(Flow) dated as of March 16, 2004 between E*Trade Consumer Finance and E*Trade
Bank.

 

“Bank Portfolio Purchase Agreement” means, that certain Sale, Assignment and
Assumption Agreement effective December 31, 2003 between E*Trade Consumer
Finance and E*Trade Bank.

 

“Bank Purchase Agreement” means, the Bank Portfolio Purchase Agreement and the
Bank Flow Purchase Agreement.

 

“Basic Documents” means the Transfer and Servicing Agreement, the Depositor Sale
Agreement, the Indenture, the Trust Agreement, the Boat Trust Agreement and any
Assignments of Preferred Mortgage related thereto and the Note Depository
Agreement and the other documents and certificates delivered in connection
therewith.

 

“Benefit Plan” means (i) an employee benefit plan (as defined in Section 3(3) of
ERISA) whether or not subject to the provisions of Title I of ERISA (including
foreign and government plans), (ii) a plan described in Section 4975(e)(1) of
the Code or (iii) any entity whose underlying assets include “plan assets” by
reason of an employee benefit plan’s or other plan’s investment in the entity.

 

“Boat Mortgage Trust” means the DFS Ganis Boat Mortgage Trust, formed pursuant
to the Boat Mortgage Trust Agreement.

 

“Boat Mortgage Trust Agreement” means the Boat Mortgage Trust Agreement dated as
of May 1, 2001, among E*Trade Consumer Finance (including as assignee of
Deutsche Financial Services Corporation) and the Boat Mortgage Trustee.

 

“Boat Mortgage Trustee” means the trustee of the Boat Mortgage Trust. As of the
Closing Date, Wilmington Trust Company is the Boat Mortgage Trustee.

 

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the State of New York or in the
principal place of business of the Servicer are authorized or obligated by law,
regulation or executive order to remain closed.

 

“Certificated Item” means a “certificated security” as defined in Section
8-102(a)(4) of the UCC.

 

    2  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Class” means any one of the classes of Notes; that is, the Class A-1 Notes, the
Class A-2 Notes, the Class A-3 Notes, the Class A-4 Notes, the Class A-5 Notes,
the Class B Notes, the Class C Notes, the Class D Notes or the Class E Notes.

 

“Class A-1 Interest Rate” means 2.67% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-2 Interest Rate” means 3.13% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-3 Interest Rate” means 3.62% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-4 Interest Rate” means 4.18% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-5 Interest Rate” means 4.58% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class B Interest Rate” means 4.25% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class C Interest Rate” means 4.54% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class D Interest Rate” means 4.86% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class E Interest Rate” means 0.00% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-5 Noteholder” means the Person in whose name a Class A-5 Note is
registered in the Note Register.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

    3  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

 

“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Note Register.

 

“Class E Noteholder” means the Person in whose name a Class E Note is registered
in the Note Register.

 

“Class A Notes” means the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes,
Class A-4 Notes and Class A-5 Notes.

 

“Class A-1 Notes” means the 2.67% Asset Backed Notes, Class A-1, substantially
in the form of Exhibit A to the Indenture.

 

“Class A-2 Notes” means the 3.13% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A to the Indenture.

 

“Class A-3 Notes” means the 3.62% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A to the Indenture.

 

“Class A-4 Notes” means the 4.18% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A to the Indenture.

 

“Class A-5 Notes” means the 4.58% Asset Backed Notes, Class A-5, substantially
in the form of Exhibit A to the Indenture.

 

“Class B Notes” means the 4.25% Asset Backed Notes, Class B, substantially in
the form of Exhibit A to the Indenture.

 

“Class C Notes” means the 4.54% Asset Backed Notes, Class C, substantially in
the form of Exhibit A to the Indenture.

 

“Class D Notes” means the 4.86% Asset Backed Notes, Class D, substantially in
the form of Exhibit A to the Indenture.

 

“Class E Notes” means the 0.00% Asset Backed Notes, Class E, substantially in
the form of Exhibit A to the Indenture.

 

“Class A Principal Distribution Amount” means, for any Payment Date, the amount
required to reduce the Note Balance of the Class A Notes to the product of (a)
the Note Balance of the Class A Notes immediately prior to the Crossover Date
divided by the Pool Balance on the last day of the second Collection Period
preceding the Crossover Date and (b) the Pool Balance as of the last day of the
related Collection Period.

 

“Class B Principal Distribution Amount” means, for any Payment Date, the amount
required to reduce the sum of the Note Balances of the Class A Notes (as reduced
by principal payments made to the Class A Notes on that Payment Date) and Class
B Notes to the product of

 

    4  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(a) the sum of the Note Balances of the Class A Notes and the Class B Notes
immediately prior to the Crossover Date divided by the Pool Balance on the last
day of the second Collection Period preceding the Crossover Date and (b) the
Pool Balance as of the last day of the related Collection Period.

 

“Class C Principal Distribution Amount” means, for any Payment Date, the amount
required to reduce the sum of the Note Balances of the Class A Notes (as reduced
by principal payments made to the Class A Notes on that Payment Date), the Class
B Notes (as reduced by principal payments made to the Class B Notes on that
Payment Date) and the Class C Notes to the product of (a) the sum of the Note
Balances of the Class A Notes, the Class B Notes and the Class C Notes
immediately prior to the Crossover Date divided by the Pool Balance on the last
day of the second Collection Period preceding the Crossover Date and (b) the
Pool Balance as of the last day of the related Collection Period.

 

“Class D Principal Distribution Amount” means, for any Payment Date, the amount
required to reduce the sum of the Note Balances of the Class A Notes (as reduced
by principal payments made to the Class A Notes on that Payment Date), the Class
B Notes (as reduced by principal payments made to the Class B Notes on that
Payment Date), the Class C Notes (as reduced by principal payments made to the
Class C Notes on that Payment Date) and the Class D Notes to the product of (a)
the sum of the Note Balances of the Class A Notes, the Class B Notes, the Class
C Notes and the Class D Notes immediately prior to the Crossover Date divided by
the Pool Balance on the last day of the second Collection Period preceding the
Crossover Date and (b) the Pool Balance as of the last day of the related
Collection Period.

 

“Class E Principal Distribution Amount” means, for any Payment Date, the amount
required to reduce the Note Balances of the Notes (as reduced by principal
payments made to the Class A Notes, Class B Notes, Class C Notes and Class D
Notes on that Payment Date) to the product of (a) the Note Balances of the Notes
immediately prior to the Crossover Date divided by the Pool Balance on the last
day of the second Collection Period preceding the Crossover Date and (b) the
Pool Balance as of the last day of the related Collection Period.

 

“Class A-1 Stated Maturity Date” means July 7, 2009.

 

“Class A-2 Stated Maturity Date” means October 7, 2013.

 

“Class A-3 Stated Maturity Date” means October 8, 2018.

 

“Class A-4 Stated Maturity Date” means July 7, 2021.

 

“Class A-5 Stated Maturity Date” means November 7, 2031.

 

“Class B Stated Maturity Date” means November 7, 2031.

 

“Class C Stated Maturity Date” means November 7, 2031.

 

“Class D Stated Maturity Date” means November 7, 2031.

 

“Class E Stated Maturity Date” means November 7, 2031.

 

    5  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Clearing Corporation” is defined in Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Item” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Items in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream” means Clearstream Banking, Luxembourg, a limited liability company
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Item” means a “security” as defined in Section 8-102(a)(15) of the
UCC that (i) is a debt or equity security and (ii) is capable of being
transferred to the Indenture Trustee’s account at Clearstream pursuant to
Section 5.01 of the Transfer and Servicing Agreement.

 

“Closing Date” means December 16, 2004.

 

“Coast Guard” means the National Vessel Documentation Center of the United
States Coast Guard.

 

“Code” means the Internal Revenue Code of 1986, as amended, and Treasury
Regulations promulgated thereunder.

 

“Collateral” is defined in the Granting Clause of the Indenture.

 

“Collection” or “Collections” means, with respect to any Receivable and to the
extent received by the Servicer after the Cut-Off Date, (a) any monthly payments
by or on behalf of the obligor thereunder, (b) any full or partial prepayment of
that Receivable, (c) all Liquidation Proceeds and (d) any other amounts received
by the Servicer which, in accordance with its customary servicing practices,
would customarily be applied to the payment of accrued interest or to reduce the
Principal Balance of that Receivable, including rebates of premiums with respect
to the cancellation or termination of any Insurance Policy, extended warranty or
service contract; provided, however, that the term “Collections” in no event
will include any amounts in respect of any receivable purchased by the Servicer
or the seller on a prior Payment Date or any limited supplemental servicing fees
required to be paid under the Transfer and Servicing Agreement to the Servicer.

 

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a) of the Transfer and Servicing Agreement.

 

    6  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on December 31, 2004). As used herein,
the “related” Collection Period with respect to a Payment Date shall be deemed
to be the Collection Period which precedes such Payment Date. Any amount stated
as of the last day of a Collection Period or as of the first day of a Collection
Period shall give effect to the following calculations as determined as of the
close of business on such last day: (a) all applications of Collections and, (b)
all Advances and reductions of Outstanding Advances on such day.

 

“Commission” is defined in Section 1.02 of the Indenture.

 

“Computer Tape” means the computer tape, containing information on the
Receivables, delivered by E*Trade Consumer Finance to the Issuer on or prior to
the Closing Date.

 

“Contract” means a retail installment sale contract or installment loan contract
originated by E*Trade Consumer Finance, Dealers or Affiliated Originators
relating to new or used recreational vehicles or new or used marine assets
(including recreational sport and power boats (including any boat motors and
accompanying trailers) and yachts (both power and sail).

 

“Controlling Class” means, with respect to any Notes that are Outstanding, the
Class A Notes (voting together as a single class) as long as any Class A Notes
are Outstanding, and thereafter the Class B Notes as long as any Class B Notes
are Outstanding, and thereafter the Class C Notes as long as any Class C Notes
are Outstanding, and thereafter the Class D Notes as long as any Class D Notes
are Outstanding, excluding, in each case, Notes held by the Depositor, the
Servicer or their affiliates.

 

“Corporate Trust Office” or “Corporate Trust Administration Department” means
(i) the office of the Indenture Trustee at which at any particular time its
corporate trust business shall be principally administered, which office at the
date of the execution of the Indenture is located at 4 New York Plaza, 6th
floor, New York, New York 10004-2477; or at such other address as the Indenture
Trustee may designate from time to time by notice to the Noteholders and the
Depositor, or the principal corporate trust office of any successor Indenture
Trustee (of which address such successor Indenture Trustee shall notify the
Noteholders and the Depositor) and (ii) with respect to the Owner Trustee, the
office of the Owner Trustee located at Sixth & Marquette, Minneapolis, Minnesota
55479-0070 or at such other address outside of New York as the Owner Trustee may
designate by notice to the Residual Interestholder, the Indenture Trustee, the
Noteholders, the Residual Interestholder and the Depositor, or the principal
corporate trust office of any successor Owner Trustee (of which address such
successor Owner Trustee shall notify the Residual Interestholder, the Indenture
Trustee and the Depositor).

 

“Cram Down Loss” means, with respect to any Receivable (other than a Defaulted
Receivable) as to which any court in any bankruptcy, insolvency or other similar
proceeding issues an order reducing the Principal Balance to be paid on such
Receivable or otherwise modifies any payment terms with respect thereto, an
amount equal to the greater of (a) the amount of the principal reduction ordered
by such court and (b) the difference between the Principal Balance of such
Receivable at the time of such court order and the net present value

 

    7  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

(using a discount rate which is the higher of the contract rate of such
Receivable or the rate of interest specified by such court order) of the
remaining scheduled payments as modified or restructured. A “Cram Down Loss”
will be deemed to have occurred on the date of issuance of such court’s order.

 

“Crossover Date” means the latest of (a) the Payment Date in July 2006, or (b)
if a Trigger Event is in effect on such date, or on any subsequent Payment Date,
the first Payment Date after such date that a Trigger Event is not in effect.

 

“Cumulative Net Realized Loss Ratio” means as of any date of determination, the
ratio of (a) the aggregate Principal Balance of all Receivables that became
Defaulted Receivables plus all the Cram Down Losses that occurred during the
period from Cut-Off Date through the end of the related Collection Period
reduced by the amount of all Liquidation Proceeds with respect to Defaulted
Receivables received during such period which are applied to principal of the
Defaulted Receivables to (b) the initial aggregate Principal Balance of all
Receivables.

 

“Cut-Off Date” means November 30, 2004.

 

“Dealer” means the dealer which sold a Financed Asset to an Obligor and, if
applicable, which originated and assigned the related Receivable to E*Trade
Consumer Finance or an Affiliated Originator.

 

“Dealer Agreement” means an agreement between a Dealer and E*Trade Consumer
Finance or an Affiliated Originator, pursuant to which E*Trade Consumer Finance
or an Affiliated Originator purchased one or more Receivables.

 

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

 

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which, without duplication, (a) more than 5.00% of any
scheduled payment on such Receivable is 120 or more days past due or (b) the
Servicer has, in accordance with its customary servicing practices, determined
that such Receivable has or should be written off as uncollectible. The
Principal Balance of any Receivable that becomes a “Defaulted Receivable” will
be deemed to be zero as of the date it becomes a “Defaulted Receivable.”

 

“Definitive Notes” is defined in Section 2.10 of the Indenture.

 

“Depositor” is defined in the Introductory Statement of the Transfer and
Servicing Agreement.

 

“Depositor Conveyed Property” is defined in Section 2.01 of the Transfer and
Servicing Agreement.

 

“Depositor Sale Agreement” means the Depositor Sale Agreement dated as of
December 16, 2004, between Transferor and the Depositor.

 

    8  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Determination Date” means, with respect to any Payment Date and the Collection
Period immediately preceding such Payment Date, the Business Day immediately
preceding such Payment Date.

 

“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated non-interest bearing trust account with
the corporate trust department of a depository institution organized under the
laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank), having
corporate trust powers and acting as trustee for funds deposited in such
account, so long as any of the securities of such depository institution shall
have a credit rating from each Rating Agency in one of its generic rating
categories that signifies investment grade.

 

“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee or the Owner Trustee, or (b) a depository institution organized under
the laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank), (i) which has
either (A) a long-term unsecured debt rating of AAA by Standard & Poor’s and Aaa
by Moody’s or (B) a short-term unsecured debt rating or a certificate of deposit
rating of A-1+ by Standard & Poor’s and Prime-1 by Moody’s, or any other
long-term, short-term unsecured or certificate of deposit rating acceptable to
the Rating Agencies and (ii) whose deposits are insured by the FDIC. If so
qualified, the Indenture Trustee or the Owner Trustee may be considered an
Eligible Institution for the purposes of clause (b) of this definition.

 

“Eligible Investments” means any one or more of the following types of
investments and may include investments for which the Indenture Trustee or its
Affiliates serves as investment manager or advisor:

 

(a) direct obligations of, and obligations fully guaranteed as to the full and
timely payment by, the United States of America;

 

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Transferor, the Servicer, the
Indenture Trustee or the Owner Trustee) or trust company incorporated under the
laws of the United States of America or any State (or any domestic branch of a
foreign bank) and subject to supervision and examination by Federal or State
banking or depository institution authorities (including depository receipts
issued by any such institution or trust company as custodian with respect to any
obligation referred to in clause (a) above or a portion of such obligation for
the benefit of the holders of such depository receipts); provided, however that
at the time of the investment or contractual commitment to invest therein (which
shall be deemed to be made again each time funds are reinvested following each
payment date), the commercial paper or other short-term senior unsecured debt
obligations (other than such obligations the rating of which is based on the
credit of a Person other than such depository institution or trust company) of
such depository institution or trust company shall have a credit rating from
Standard & Poor’s of A-1+ and from Moody’s of Prime-1;

 

(c) commercial paper (including commercial paper of any Affiliate of Transferor,
the Servicer, the Indenture Trustee or the Owner Trustee) having, at the time of
the investment or

 

    9  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

contractual commitment to invest therein, a rating from Standard & Poor’s of
A-1+ and from Moody’s of Prime-1;

 

(d) investments in money market funds (including funds for which the Transferor,
the Servicer, the Indenture Trustee or the Owner Trustee or any of their
respective Affiliates is investment manager or advisor) having a rating from
Standard & Poor’s of AAA-m or AAAm-G and from Moody’s of Aaa;

 

(e) banker’s acceptances issued by any depository institution or trust company
referred to in (b) above;

 

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in (b) above; and

 

(g) any other investment with respect to which each Rating Agency has provided
written notice that such investment would not cause such Rating Agency to
downgrade or withdraw its then current rating of any Class of Notes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“E*Trade Consumer Finance” is defined in the Introductory Statement of the
Transfer and Servicing Agreement.

 

“ETCFC Flow Purchase Agreement” means, that certain Portfolio Purchase Agreement
dated June 9, 1997 between Thor and E*Trade Consumer Finance.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Euroclear Item” means a “security” as defined in Section 8-102(a)(15) of the
UCC that (i) is a debt or equity security and (ii) is capable of being
transferred to the Indenture Trustee’s account at Euroclear pursuant to Section
5.01 of the Transfer and Servicing Agreement.

 

“Event of Default” is defined in Section 5.01 of the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means, with respect to any corporation, the Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, President, Executive
Vice President, any Vice President, the Secretary or the Treasurer of such
corporation; and with respect to any partnership, any general partner thereof.

 

“Expenses” is defined in Section 8.02 of the Trust Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor
organization.

 

    10  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Federally Documented Boat” means a Financed Boat that is documented under
Chapter 121 of Title 46 of the United States Code.

 

“Fidelity Bond” means a fidelity bond to be maintained by the Servicer pursuant
to Section 4.15 of the Transfer and Servicing Agreement.

 

“Final Certification” is defined in Section 3.02 of the Transfer and Servicing
Agreement.

 

“Final Scheduled Payment Date” means, for any Class of Notes, the Stated
Maturity Date of such Class of Notes.

 

“Financed Asset” means, as applicable, a Financed Boat or a Financed Vehicle.

 

“Financed Boat” means a new or used sport or power boat (including any boat
motors and accompanying trailers) or yacht (both power and sail), together with
all accessions thereto, securing an Obligor’s indebtedness under the respective
Receivable.

 

“Financed Vehicle” means a new or used recreational vehicle, together with all
accessions thereto, securing an Obligor’s indebtedness under the respective
Receivable.

 

“Fifth Allocation of Principal” means, for any Payment Date an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes minus the
First Allocation of Principal, Second Allocation of Principal, Third Allocation
of Principal and Fourth Allocation of Principal for the specified Payment Date
over (b) the Pool Balance as of the last day of the related Collection Period;
provided, however, that the Fifth Allocation of Principal on and after the Final
Scheduled Payment Date for the Class E Notes shall not be less than the amount
that is necessary to reduce the Note Balance of the Class E Notes to zero (after
the application of the First Allocation of Principal, the Second Allocation of
Principal, Third Allocation of Principal and the Fourth Allocation of
Principal).

 

“First Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes as of the preceding Payment Date over (b) the Pool Balance as of the last
day of the related Collection Period; provided, however, that the First
Allocation of Principal on and after the Final Scheduled Payment Date for any
Class of Class A Notes shall not be less than the amount that is necessary to
reduce the Note Balance of that class of Class A Notes to zero.

 

“Fourth Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes, Class B Notes, Class C Notes and Class D Notes minus the First Allocation
of Principal, Second Allocation of Principal and Third Allocation of Principal
for the specified Payment Date over (b) the Pool Balance as of the last day of
the related Collection Period; provided, however, that the Fourth Allocation of
Principal on and after the Final Scheduled Payment Date for the Class D Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of the Class D Notes to zero (after the application of the First Allocation of
Principal, the Second Allocation of Principal and Third Allocation of
Principal).

 

    11  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Government Item” means a security (other than a security issued by the
Government National Mortgage Association) issued or guaranteed by the United
States of America or an agency or instrumentality thereof representing a full
faith and credit obligation of the United States of America and, with respect to
each of the foregoing, that is maintained in book-entry form on the records of a
Federal Reserve Bank.

 

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and a right of set-off against pursuant to the Indenture. A Grant of
the Collateral or of any other agreement or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect of the
Collateral and all other moneys payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring Proceedings in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

 

“Holder” means the Person in whose name a Note is registered on the Note
Register.

 

“Indemnified Parties” is defined in Section 8.02 of the Trust Agreement.

 

“Indenture” means the Indenture dated as of December 16, 2004, between the
Issuer and the Indenture Trustee.

 

“Indenture Trustee” means JPMorgan Chase Bank, N.A., a national banking
association, as Indenture Trustee under the Indenture, or any successor
Indenture Trustee under the Indenture.

 

“Independent” means, when used with respect to any specified Person, that the
Person (a) is in fact independent of the Issuer, any other obligor on the Notes,
the Depositor, the Transferor and any Affiliate of any of the foregoing Persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Depositor, the
Transferor or any Affiliate of any of the foregoing Persons and (c) is not
connected with the Issuer, any such other obligor, the Depositor, the Transferor
or any Affiliate of any of the foregoing Persons as an officer, employee,
promoter, underwriter, trustee, partner, director or person performing similar
functions.

 

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in the Indenture and that the signer is Independent within the
meaning thereof.

 

“Independent Director” is defined in the articles of incorporation of the
Depositor.

 

    12  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Initial Note Balance” means, with respect to each Class of Notes, the initial
Note Balance for such Class of Note as set forth below:

 

Class A-1 Notes: $61,200,000    Class B Notes: $10,042,000 Class A-2 Notes:
$66,200,000    Class C Notes: $9,270,000 Class A-3 Notes: $75,900,000    Class D
Notes: $10,815,000 Class A-4 Notes: $32,500,000    Class E Notes: $6,952,000
Class A-5 Notes: $34,572,000     

 

“Initial Pool Balance” means $308,996,120.23.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

 

“Instrument” is defined in Section 9-105(1)(i) of the UCC.

 

“Insurance Policy” means, with respect to a Receivable, any insurance policy
benefiting the holder of the Receivable providing loss or physical damage,
credit life, credit disability, theft, mechanical breakdown or similar coverage
with respect to the related Financed Asset or the related Obligor.

 

“Interest Accrual Period” means the period from and including the prior Payment
Date (or in the case of the first Payment Date, from and including the Closing
Date) to but excluding the following Payment Date.

 

“Interest Rate” means the interest rate for any one or more of the Classes of
Notes, or collectively for all Classes of Notes, in each case, as the context
requires.

 

“Investment Earnings” means the realized investment earnings (net of losses and
investment expenses) on amounts on deposit in the Trust Accounts.

 

“Issuer” means E*Trade RV and Marine Trust 2004-1, a New York common law trust
and, for purposes of any provision contained herein and required by the TIA,
each other obligor on the Notes.

 

“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

 

    13  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to a
Receivable by operation of law as a result of any act or omission by the related
Obligor.

 

“Lien Certificate” means, with respect to a Financed Asset, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party which indicates
that the lien of the secured party on the Financed Asset is recorded on the
original certificate of title or, if such Financed Asset is of the type that is
perfected by the filing of a financing statement, an acknowledgment copy of the
filing thereof with the appropriate State. In any jurisdiction in which the
original certificate of title is required to be given to the Obligor, the term
“Lien Certificate” means only a certificate or notification issued to a secured
party by such Registrar of Titles.

 

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to any Insurance Policies
relating to the related Financed Asset or Obligor, (b) amounts received by the
Servicer in connection with such Receivable pursuant to the exercise of rights
under that Receivable and (c) the monies collected by the Servicer (from
whatever source, including proceeds of a sale of the related Financed Asset, a
deficiency balance recovered after the charge-off of the related Receivable or
as a result of any recourse against the related Dealer) on such Receivable net
of any reasonable out-of-pocket expenses (including any auction, painting,
repair or refurbishment expenses) incurred by the Servicer in connection with
such liquidation or other actions described above and any payments required by
law to be remitted to the related Obligor.

 

“Majority Noteholders” means the Holders of Notes representing not less than a
majority of the Note Balance of the Notes then Outstanding excluding in each
case, Notes held by the Depositor, the Servicer or their Affiliates.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor in interest.

 

“Note” means any Class A Note, Class B Note, Class C Note, Class D Note or Class
E Note.

 

“Note Balance” means, with respect to any Note that is Outstanding at any time,
the Initial Note Balance of that Note, as reduced by any payments of principal
made on such Note prior to such time and, when used with respect to the Notes
generally, the aggregate Note Balance for all the Notes that are Outstanding at
such time.

 

“Note Depository Agreement” means the agreement dated the Closing Date among the
Trust, the Indenture Trustee, and The Depository Trust Company, as the initial
Clearing Agency, relating to the Notes.

 

“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01 of the Transfer and Servicing Agreement.

 

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a

 

    14  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency).

 

“Note Pool Factor” means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a seven-digit decimal figure
equal to the outstanding principal balance of such Class of Notes (after giving
effect to any reductions thereof to be made on the immediately following Payment
Date) divided by the original outstanding principal balance of such Class of
Notes. The Note Pool Factor shall be 1.0000000 as of the Closing Date;
thereafter, the Note Pool Factor shall decline to reflect reductions in the
outstanding principal balance of such Class of Notes.

 

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.04 of the Indenture.

 

“Noteholder” means the Person in whose name a Note is registered on the Note
Register.

 

“Notes” means, collectively, the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E Notes.

 

“Obligor” on a Receivable means the purchaser or co-purchasers of the related
Financed Asset and any other Person who owes payments under such Receivable.

 

“Officer’s Certificate” means a certificate signed by any Authorized Officer of
the Issuer, under the circumstances described in, and otherwise complying with,
the applicable requirements of Section 11.01 of the Indenture, and delivered to
the Indenture Trustee and, with respect to any other Basic Document, means a
certificate signed by (a) any vice president and (b) the president, treasurer,
assistant treasurer, secretary or assistant secretary of the Servicer (or any
other Person specified in any such Basic Document as delivering an Officer’s
Certificate). Unless otherwise specified, any reference in the Indenture to an
Officer’s Certificate shall be to an Officer’s Certificate signed by any
Authorized Officer of the Issuer.

 

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture, be an employee of or
counsel to the Issuer, the Servicer, the Transferor or the Depositor and who
shall be satisfactory to the Indenture Trustee, and which opinion or opinions
shall be addressed to the Indenture Trustee as Indenture Trustee, shall comply
with any applicable requirements of Section 11.01 of the Indenture and shall be
in form satisfactory to the Indenture Trustee.

 

“Original Trust Agreement” is defined in the preamble to the Trust Agreement.

 

“Other Assets” means any assets (or interests therein) (other than the Depositor
Conveyed Properly) conveyed or purported to be conveyed by the Depositor to
another Person or Persons other than the Issuer, whether by way of a sale,
capital contribution or by virtue of the granting of a lien.

 

    15  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Outstanding” means, as of any date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

 

(a) Notes theretofore cancelled by the Note Registrar or delivered to the Note
Registrar for cancellation;

 

(b) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes (provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to the Indenture or provision for such notice has been made, satisfactory to the
Indenture Trustee); and

 

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a bona
fide purchaser;

 

provided, that in determining whether the Holders of the requisite Note Balance
of the Notes have given any request, demand, authorization, direction, notice,
consent or waiver under any Basic Document, (i) Notes owned by the Issuer, any
other obligor upon the Notes, the Depositor, E*Trade Consumer Finance, the
Transferor or any Affiliate of any of the foregoing Persons shall be disregarded
and deemed not to be Outstanding, except that, in determining whether the
Indenture Trustee shall be fully protected in relying upon any such request,
demand, authorization, direction, notice, consent or waiver, only Notes that a
Responsible Officer of the Indenture Trustee actually knows to be so owned shall
be so disregarded (Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Indenture Trustee the pledgee’s right so to act with respect to such Notes and
that the pledgee is not the Issuer, any other obligor upon the Notes, the
Depositor, the Transferor or any Affiliate of any of the foregoing Persons), and
(ii) clause (b) of this definition of Outstanding shall be disregarded; provided
further, that when monies referred to in clause (b) of this definition are
payable to Noteholders, then the related Notes shall be deemed to be Outstanding
until the Note Balance of such Notes shall have been reduced to zero.

 

“Outstanding Advances” on the Receivables means the sum, as of the close of
business on the last day of a Collection Period, of all Advances as reduced as
provided in Section 5.04 of the Transfer and Servicing Agreement.

 

“Overcollateralization Target Amount” means, for any Payment Date, the product
of the Overcollateralization Target Percentage and the Pool Balance as of the
last day of the related Collection Period for that Payment Date.

 

“Overcollateralization Target Percentage” means, initially 0%, and for any
Payment Date on or after the Crossover Date, 100% minus the percentage
calculated on the Crossover Date by dividing the aggregate Note Balance
immediately prior to the Crossover Date by the Pool Balance on the last day of
the second Collection Period preceding the Crossover Date.

 

“Owner Trust Estate” means all right, title and interest of the Trust in and to
the property and rights assigned to the Trust pursuant to Article II of the
Transfer and Servicing Agreement, all funds on deposit from time to time in the
Trust Accounts and all other property of the Trust

 

    16  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

from time to time, including any rights of the Owner Trustee and the Trust
pursuant to the Transfer and Servicing Agreement.

 

“Owner Trustee” means Wells Fargo Bank, National Association, a national banking
association, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

 

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.11 of the
Indenture and is authorized by the Issuer to make payments to and distributions
from the Collection Account and the Principal Distribution Account, including
payments of principal of or interest on the Notes on behalf of the Issuer.

 

“Payment Date” means, with respect to each Collection Period, the 7th day of the
following month or, if such day is not a Business Day, the next Business Day,
commencing on January 7, 2005.

 

“Payment Default” means an Event of Default that occurs as a result of (a) a
failure of the Trust to pay interest when due on any of the Notes of the
Controlling Class on any Payment Date, or (b) a failure to pay the Note Balance
of all of the Notes on a date selected for redemption of the Notes, or (c) a
failure of the Trust to pay the Note Balance of the Notes of a particular Class
on the Stated Maturity Date for such class of Notes.

 

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Pool Balance” means, as of the close of business on the last day of a
Collection Period, the aggregate Principal Balance of the Receivables as of such
day (excluding Purchased Receivables and Defaulted Receivables).

 

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

 

“Preferred Mortgage” means a mortgage covering a Financed Boat which is a
“preferred mortgage” within the meaning of Section 31322 of Title 46 of the
United States Code.

 

“Principal Balance” means, as of any time, for any Receivable, the Principal
Balance of that Receivable under the terms of the Receivable determined in
accordance with the Servicer’s customary servicing practices. The Principal
Balance of any Receivable that becomes a Defaulted Receivable will be deemed to
be zero as of the date it became a Defaulted Receivable.

 

    17  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Principal Distribution Account” means the subaccount of the Note Distribution
Account designated as such, established and maintained as such pursuant to
Section 5.01 of the Transfer and Servicing Agreement, from which distributions
of principal to the Noteholders will be made.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Program” is defined in Section 4.11 of the Trust Sales and Servicing Agreement.

 

“Purchase Amount” means the amount, as of the close of business on the last day
of a Collection Period, required to prepay in full a Receivable under the terms
thereof including interest to the end of such Collection Period.

 

“Purchased Receivable” means a Receivable purchased for the Purchase Amount as
of the close of business on the last day of a Collection Period by the Servicer
from the Issuer pursuant to Section 4.07 of the Transfer and Servicing Agreement
or purchased by the Depositor from the Issuer pursuant to Section 3.01 of the
Transfer and Servicing Agreement.

 

“Rating Agency” means Standard & Poor’s and Moody’s or, if no such organization
or successor is any longer in existence, a nationally recognized statistical
rating organization or other comparable Person designated by the Depositor,
notice of which designation shall be given to the Indenture Trustee, the Owner
Trustee and the Servicer.

 

“Rating Agency Condition” means, with respect to any action, that (a) each
Rating Agency (other than Moody’s) shall have been given ten (10) Business Days
(or such shorter period as is acceptable to each Rating Agency) prior notice
thereof and that each of the Rating Agencies shall have notified any of the
Depositor, the Servicer, the Indenture Trustee, the Owner Trustee or the Issuer
in writing that such action shall not result in a qualification, reduction or
withdrawal of the then current rating of any Class of the Notes, and (b) Moody’s
shall have been given ten (10) Business Days (or such shorter period as is
acceptable to Moody’s) prior notice thereof and copies of all documentation
relating to the event requiring such Rating Agency Condition.

 

“Receivable” means any Contract listed on the Schedule of Receivables.

 

“Receivable Files” means the documents specified in Section 3.02 of the Transfer
and Servicing Agreement.

 

“Record Date” means, with respect to any Payment Date (including the Redemption
Date), the close of business on the day immediately preceding such Payment Date
or, if Definitive Notes have been issued pursuant to Section 2.12 of the
Indenture, the last day of the month immediately preceding such Payment Date.

 

“Redemption Date” is defined in Section 10.01 of the Indenture.

 

“Redemption Price” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid principal amount
of the Notes redeemed plus accrued and unpaid interest thereon at the respective
Interest Rates for each Class of Notes

 

    18  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

being so redeemed through the end of the Interest Accrual Period relating to the
applicable Payment Date.

 

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the applicable Record Date.

 

“Registrar of Titles” means, with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and boats and liens thereon.

 

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a) of the Transfer and Servicing Agreement.

 

“Reserve Account Initial Deposit” means an amount equal to $4,634,941.80.

 

“Residual Interest” means the beneficial undivided ownership interest in the
Trust.

 

“Residual Interestholder” means the Depositor in its capacity as the owner of
the Residual Interest.

 

“Residual Interestholder Distribution Account” is defined in Section 5.01 of the
Trust Agreement.

 

“Responsible Officer” means, with respect to the Indenture Trustee, any Trust
Officer thereof.

 

“Schedule of Receivables” means the list of the receivables set forth in
Schedule A to the Transfer and Servicing Agreement (which Schedule may be in the
form of microfiche or computer tape or other computer-readable form).

 

“Second Allocation of Principal” means, for any Payment Date an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes and Class B Notes minus the First Allocation of Principal for the
specified Payment Date over (b) the Pool Balance as of the last day of the
related Collection Period; provided, however, that the Second Allocation of
Principal on and after the Final Scheduled Payment Date for the Class B Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of the Class B Notes to zero (after the application of the First Allocation of
Principal).

 

“Securities” means the Notes.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Servicer” means E*Trade Consumer Finance, as the servicer of the Receivables,
and each successor to E*Trade Consumer Finance (in the same capacity).

 

“Servicer Default” is defined in Section 8.01 of the Transfer and Servicing
Agreement.

 

    19  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Servicer’s Certificate” means a certificate of the Servicer delivered pursuant
to Section 4.09 of the Transfer and Servicing Agreement, substantially in the
form of Exhibit B thereto.

 

“Servicing Fee” means the fee payable to the Servicer for services rendered
during each Collection Period, determined pursuant to Section 4.08 of the
Transfer and Servicing Agreement.

 

“Servicing Fee Rate” means 50 basis points (0.50%).

 

“Ship Mortgage Statutes” means the federal ship mortgage statutes of the United
States, as amended from time to time.

 

“Simple Interest Method” means the method of allocating a payment with respect
to a Receivable to principal and interest, pursuant to which the portion of such
payment that is allocated to interest is equal to the product of the stated APR
multiplied by the unpaid principal balance of the Receivable multiplied by the
period of time elapsed (as a fraction of a calendar year) since the preceding
payment of interest was made and the remainder of such payment is allocable to
reduce the principal.

 

“Specified Accountants” means KPMG LLP.

 

“Specified Agreement” has the meaning set forth in Section 2.13(a) of the Trust
Agreement.

 

“Specified Reserve Account Balance” means, with respect to any Payment Date, the
lesser of 1.50% of the Initial Pool Balance and the Note Balance of all the
Notes on such date.

 

“STAMP” is defined in Section 2.4 of the Indenture.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or its successor.

 

“State” means any one of the 50 States of the United States of America or the
District of Columbia.

 

“Stated Maturity Date” means, with respect to (i) the Class A-1 Notes, the Class
A-1 Stated Maturity Date; (ii) the Class A-2 Notes, the Class A-2 Stated
Maturity Date; (iii) the Class A-3 Notes, the Class A-3 Stated Maturity Date;
(iv) the Class A-4 Notes, the Class A-4 Stated Maturity Date; (v) the Class A-5
Notes, the Class A-5 Stated Maturity Date; (vi) the Class B Notes, the Class B
Stated Maturity Date; (viii) the Class C Notes, the Class C Stated Maturity
Date; (ix) the Class D Notes, the Class D Stated Maturity Date; or (x) the Class
E Notes, the Class E Stated Maturity Date.

 

“Successor Servicer” is defined in Section 3.07(e) of the Indenture.

 

“Third Allocation of Principal” means, for any Payment Date an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes, Class B Notes and Class C Notes minus the First Allocation of Principal
and Second Allocation of Principal for the Specified Payment Date over (b) the
Pool Balance as of the last day of the related Collection

 

    20  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Period; provided, however, that the Third Allocation of Principal on and after
the Final Scheduled Payment Date for the Class C Notes shall not be less than
the amount that is necessary to reduce the Note Balance of the Class C Notes to
zero (after the application of the First Allocation of Principal and Second
Allocation of Principal).

 

“Thor” means, Thor Credit Corporation, a Delaware corporation and its
successors.

 

“Title Document” means (a) with respect to any Financed Boat subject to the Ship
Mortgage Statutes, the documents (e.g., an abstract of title or a certificate of
ownership issued by the Coast Guard) evidencing that a Preferred Mortgage must
be duly recorded with the Coast Guard; and (b) with respect to any Financed Boat
not subject to the Ship Mortgage Statutes but subject to registration under a
State title statute, an original certificate of title, certificate of lien or
other notification issued by the Registrar of Titles of the applicable State to
a secured party which indicates that the lien of the secured party on the
Financed Boat is recorded on the original certificate of title, provided that in
any jurisdiction in which the original certificate of title is required to be
given to the Obligor, the term “Title Document” means only a certificate or
notification issued to a secured party by such Registrar of Titles.

 

“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement
dated as of December 16, 2004, among the Issuer, the Depositor, and this
Servicer.

 

“Transfer Period” is defined in the Back-Up Servicing Agreement.

 

“Transferor” means E*Trade Bank, a federal savings bank, as “Transferor” under
the Depositor Sale Agreement.

 

“Transferor Sold Property” is defined in Section 2.01 of the Depositor Sale
Agreement.

 

“Treasury Regulations” means regulations, including proposed or temporary
Regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

 

“Trigger Event” means, the existence of the following for the period from the
Payment Date and for all following Payment Dates in the Trigger Testing Period
(as defined in this definition below) in which the Cumulative Net Realized Loss
Ratio as of the last day of any Collection Period during any Trigger Testing
Period exceeds the following percentages of the Initial Pool Balance for the
related Payment Date in such Trigger Testing Period (whether or not that breach
is cured on a later Payment Date in that same Trigger Testing Periods):

 

  (i) July 2006 through September 2006, 1.25%;

 

  (ii) October 2006 through December 2006, 1.45%;

 

  (iii) January 2007 through March 2007, 1.65%;

 

  (iv) April 2007 through June 2007, 1.85%;

 

    21  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

  (v) July 2007 through September 2007, 2.00%;

 

  (vi) October 2007 through December 2007, 2.15%;

 

  (vii) January 2008 through March 2008, 2.30%;

 

  (viii) April 2008 through June 2008, 2.40%; and

 

  (ix) July 2008 and afterwards, 2.50%.

 

For the purpose of this definition, a “Trigger Testing Period” means any of the
nine calendar periods set forth in clauses (i) through (ix) above.

 

“Trust” means the Issuer.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

 

“Trust Accounts” is defined in Section 5.01 in the Transfer and Servicing
Agreement.

 

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
December 16, 2004, between the Depositor and the Owner Trustee.

 

“Trust Estate” means all money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including all property and
interests Granted to the Indenture Trustee), including all proceeds thereof.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specifically provided.

 

“Trust Officer” means (a) in the case of the Indenture Trustee, any officer
within the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Senior Trust Officer, Trust Officer,
Secretary, Assistant Secretary or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, and (b) in the case of the Owner
Trustee, any officer in the Corporate Trust Administration Department of the
Owner Trustee with direct responsibility for the administration of the Trust
Agreement and the other Basic Documents on behalf of the Owner Trustee.

 

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction, as amended from time to time.

 

“Uncertificated Item” means an “uncertificated security” as defined in Section
8-102(a)(18) of the UCC.

 

    22  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

“Underwriting Agreement” means the agreement or agreements with one or more
underwriters, purchasers or representatives thereof with respect to the
underwriting or sale of the Notes and the offering thereof.

 

    23  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

 

SCHEDULE I

 

In addition to the representations, warranties and covenants contained in the
Agreement, the Depositor hereby represents, warrants, and covenants to the
Issuer as follows on the Closing Date:

 

General

 

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Depositor Conveyed
Property in favor of the Issuer, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Issuer.

 

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”, “accounts,” “instruments” or “general
intangibles”, within the meaning of the UCC.

 

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Asset (other than with respect to Federally
Documented Boats) in favor of the Transferor, or with respect to Federally
Documented Boats, the Boat Mortgage Trustee, as secured party, or all necessary
actions with respect to such Receivable have been taken or will be taken to
perfect a first priority security interest in the related Financed Assets (other
than with respect to Federally Documented Boats) in favor of the Transferor, or
with respect to Federally Documented Boats, the Boat Mortgage Trustee as secured
party.

 

4. Paragraph 3 above will also apply to all Federally Documented Boats with 90
days of the Closing Date.

 

Creation

 

5. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Depositor to the Issuer, the Depositor owned and had good and
marketable title to such Receivable free and clear of any lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any lien.

 

Perfection

 

6. The Depositor has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to the Issuer hereunder; and the Servicer has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party”.

 

    24  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

 

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee (as total assignee of
Issuer); or

 

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer is holding such instruments or tangible chattel
paper solely on behalf and for the benefit of the Indenture Trustee; or

 

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

 

Priority

 

8. The Depositor has not authorized the filing of, or is aware of, any financing
statements against the Issuer that include a description of collateral covering
the Depositor Conveyed Property other than any financing statement (i) relating
to the conveyance of the Collateral by Transferor to the Seller under the
Depositor Sale Agreement, (ii) relating to the conveyance of the Receivables by
the Depositor to the Issuer under this Agreement, (iii) relating to the security
interest granted to the Indenture Trustee under the Indenture or (iv) that has
been terminated.

 

9. The Depositor is not aware of any material judgment, ERISA or tax lien
filings against the Depositor.

 

10. Neither the Depositor nor a custodian holding any Receivable that is
electronic chattel paper has communicated an authoritative copy of any loan
agreement that constitutes or evidences such Receivable to any Person other than
the Servicer.

 

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Issuer or the Indenture Trustee.

 

Survival of Perfection Representations. Notwithstanding any other provision of
this Indenture or any other Basic Document, the perfection representations,
warranties and covenants contained in this Schedule I shall be continuing, and
remain in full force and effect until such time as all obligations under this
Agreement have been finally and fully paid and performed.

 

No Waiver. The Depositor shall provide the Rating Agencies with prompt written
notice of any breach of the perfection representations, warranties and covenants
contained in this Schedule I, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

Depositor to Maintain Perfection and Priority. The Depositor covenants that, in
order to evidence the interests of the Indenture Trustee (as total assignee of
Issuer) under this Agreement,

 

    25  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

the Depositor shall take such action, or execute and deliver such instruments as
may be necessary or advisable (including, without limitation, such actions as
are requested by the Issuer) to maintain and perfect, as a first priority
interest, of the Indenture Trustee’s (as total assignee of Issuer) security
interest in the Receivables. The Depositor shall, from time to time and within
the time limits established by law, prepare and file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Indenture Trustee’s (as total assignee of Issuer) security interest
in the Receivables as a first-priority interest.

 

    26  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Schedule of Receivables

 

Delivered to the Owner Trustee and Indenture Trustee at Closing

 

    Schedule A  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

 

SCHEDULE B

 

Location of Receivable Files

 

3353 Michelson Drive

Irvine, California 92612

 

and at:

 

Iron Mountain Carton Storage

700 Burning Tree Road

Fullerton, CA 92833

 

Iron Mountain Open Shelf

1760 North St. Thomas Circle

Orange, California 92865-4247

 

    Schedule 1  

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

E*TRADE RV AND MARINE TRUST 2004-1

PAYMENT DATE STATEMENT TO NOTEHOLDERS

 

Distribution Allocable to Principal on Notes

Class A-1 Notes:

 

($ per $1,000 original principal amount)

Class A-2 Notes:

 

($ per $1,000 original principal amount)

Class A-3 Notes:

 

($ per $1,000 original principal amount)

Class A-4 Notes:

 

($ per $1,000 original principal amount)

Class A-5 Notes:

 

($ per $1,000 original principal amount)

Class B Notes:

 

($ per $1,000 original principal amount)

Class C Notes:

 

($ per $1,000 original principal amount)

Class D Notes:

 

($ per $1,000 original principal amount)

Class E Notes:

 

($ per $1,000 original principal amount)

 

Distribution Allocable to Interest on Notes

Class A-1 Notes:

 

($ per $1,000 original principal amount)

Class A-2 Notes:

 

($ per $1,000 original principal amount)

Class A-3 Notes:

 

($ per $1,000 original principal amount)

Class A-4 Notes:

 

($ per $1,000 original principal amount)

Class A-5 Notes:

 

($ per $1,000 original principal amount)

Class B Notes:

 

($ per $1,000 original principal amount)

Class C Notes:

 

($ per $1,000 original principal amount)

Class D Notes:

 

($ per $1,000 original principal amount)

Class E Notes:

 

($ per $1,000 original principal amount)

 

Note Balance after Giving Effect to Principal Distributions on Notes

Class A-1 Notes

Class A-2 Notes

Class A-3 Notes

Class A-4 Notes

Class A-5 Notes

Class B Notes

Class C Notes

Class D Notes

Class E Notes

 

Note Pool Factor after Giving Effect to Principal Distributions on Notes

Class A-1 Notes

Class A-2 Notes

Class A-3 Notes

Class A-4 Notes

Class A-5 Notes

Class B Notes

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Class C Notes

Class D Notes

Class E Notes

 

Servicing Fee

 

Servicing Fee Per $1,000 Note

 

Reserve Account Balance

 

Pool Balance

 

Payments Received with Respect to Receivables During Most Recently Ended
Collection Period

 

Payment Shortfall

 

Class A-1 Notes

Class A-2 Notes

Class A-3 Notes

Class A-4 Notes

Class A-5 Notes

Class B Notes

Class C Notes

Class D Notes

Class E Notes

 

Aggregate Purchase Amounts for Receivables, if any, that were purchased in the
related Collection Period

 

Amounts Allocated or Distributed on the Preceding Payment Date (including
reconciliation of such amounts with information provided by the Servicer prior
to current Payment Date)

 

Distribution to Residual Interestholder

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SERVICER’S MONTHLY CERTIFICATE

 

E*TRADE RV AND MARINE TRUST 2004-1

 

Determination Date:

Payment Date:

Collection Period Ending:

 

I. Collection Account Summary

 

  (a) Available Funds

 

  • Collections

 

  • Principal and Interest Payments Received (including Prepayments)

 

  • Liquidation Proceeds (including Rebates):

 

  • Current Advance:

 

  • Amounts on deposit in the Reserve Account:

 

  • Purchase Amounts for Purchased Receivables:

 

  • Investment Earnings

 

  • Available Funds Sent to Trustee:

 

II. Excess or Shortfalls

 

  • Amount of Interest Payments Due During the Collection Period for
Receivables:

 

  • Amount of Interest Payments Received During the Collection Period for
Receivables:

 

  • Amount of Current Month Excess/Shortfall:

 

III. Calculation of Reserve Account Deposits/Withdrawals

 

  • Specified Reserve Account Balance:

 

  • Beginning Reserve Account Balance:

 

  • Deposits to Reserve Account (only if Reserve Account Balance is less than
the Specified Account Balance)

 

  • Withdrawals from Reserve Account

 

  • Ending Reserve Account Balance:

 

IV. Collections on Receivables

 

  (a) Interest Payments Received:

Scheduled Principal Payments Received:

Principal Prepayments Received:

Total Interest and Principal Payments Received:

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

  (b) Total Liquidation Proceeds:

 

Allocation of Liquidation Proceeds:

 

  • Amount Allocable to Interest Payments:

 

  • Amount Allocable to Principal Payments:

 

  (c) Purchase Amount-Receivables purchased from Trust:1

 

  • Amount Allocable to Interest:

 

  • Amount Allocable to Principal:

 

Total Collected Funds:

 

V. Servicing and Trustee Fees:

 

(a) Servicing

 

Pool Balance of Receivables as of First Day of Collection Period:

 

  • multiplied by Servicing Fee Rate:

 

  • divided by 12:

 

Servicing Fee Amount:

 

  (b) Indenture Trustee Fee Amount

 

  (c) Owner Trustee Fee Amount

 

VI. Pool Balance and Portfolio Performance

 

  (a) Pool Balance:

Initial Pool Balance:

Pool Balance as of the end of the second preceding Collection Period:

Pool Balance as of the end of the preceding Collection Period

Age of Pool in Months:

 

  (b) Default and Delinquency Performance (Includes Repossessions and
Bankruptcies):

 

  (i) Cumulative Principal Balance of all Defaulted Receivables:

 

  (ii) Cumulative Net Realized Loss Ratio:

 

  (iii) Schedule of Liquidated Receivables

 

  • Description of Boat or Vehicle

 

  • Account Number

 

  • Original Principal Balance of the Liquidated Receivables

 

  • Outstanding Principal Balance of the Liquidated Receivables

 

--------------------------------------------------------------------------------

1. Identify pursuant to Section 4.09 of the Transfer and Servicing Agreement.

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

  • Gross Recovery

 

  • Net of Expenses

 

  • Chargeoff Date

 

  • Repossession Date

 

  • Liquidation Date

 

  (iv) Current Period Defaulted Receivables:

 

  • Description of Boat or Vehicle

 

  • Account Number

 

  • Original Principal Balance of the Defaulted Receivables

 

  • Outstanding Principal Balance of the Defaulted Receivables

 

  • Recovery Net of Expenses

 

  • Chargeoff Date

 

  (v) Schedule of Repossession Inventory

 

  • Description of Vehicle

 

  • Account Number

 

  • Original Principal Balance of the Defaulted Receivables

 

  • Outstanding Principal Balance of the Defaulted Loan

 

  • Recovery Net of Expenses

 

  • Chargeoff Date

 

  • Repossession Date

 

VII. Distributions of Available Funds

 

  A. Note Pool Factor:

 

  B. Servicing

 

  • Monthly Servicing Fee and any unpaid servicing fees from prior Payment
Dates:

 

  • Servicer Reimbursements for Mistaken Deposits or Postings of Checks Returned
for Insufficient Funds (not Otherwise Reimbursed to Servicer):

 

VIII. Pool Statistics

 

  • Weighted Average Annual Percentage Rate:

 

  • Weighted Average Remaining Term:

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

 

FINAL CERTIFICATION OF CUSTODIAN

 

(date)

 

(to be addressed to the

Indenture Trustee)

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

  Re: Transfer and Servicing Agreement dated as of December 16, 2004, among
E*Trade RV and Marine Trust 2004-1, ETFC Asset Funding Corporation, and E*Trade
Consumer Finance Corporation, as Servicer (the “Agreement”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.02 of the Agreement, the
undersigned, as custodian, hereby certifies that as to each Receivable listed in
the Schedule of Receivables, it has reviewed the related Receivable File and has
determined that (a) all documents required to be delivered to it pursuant to the
Agreement are in its possession, (b) such documents have been reviewed by it and
appear regular on their face and relate to such Receivable (for each of the
Receivables listed on the attachment hereto a certified confirmation of the lien
is included in the Receivables File in lieu of a fully executed original Title
Document or Lien Certificate or application therefor), and (c) based on its
examination and only as to the foregoing documents, the information set forth in
the Schedule of Receivables respecting such Receivable is correct. Capitalized
terms used but not defined herein shall have the meanings provided by the
Agreement.

 

E*TRADE CONSUMER FINANCE CORPORATION By:     Name:     Title:    

 

       

E*TRADE 2004-1

Transfer and Servicing Agreement